Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 1 of 173 PagelD #: 309

EXHIBIT 1.C
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 2 of 173 PagelD #: 310

FORBEARANCE AGREEMENT

This Forbearance Agreement (this “Agreement”), dated as of November 22, 2017 {the
“Execution Date”), by and among each of the undersigned persons or entities (individually and
collectively, the “Justice Entities”) and Carter Bank & Trust (“Lender”) recites and provides as

follows:

RECITALS

 

A. Each of the Justice Entities has heretofore executed and/or delivered to Lender
loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements (collectively, the “Loan Documents”) that evidence, guarantees, secure or otherwise
were executed and/or delivered in connection with loans, financial accommodations and/or other
extensions of credit by Lender to one or more of the Justice Entities (collectively, the “Loans”).

B. Certain of the Justice Entities, namely Bluestone Energy Sales Corporation (Loan

No. 2-81), A & G Coal Corporation (Loan No. (0940), Alabama Carbon, LLC

8941), Bellwood Corporation (Loan No. M1234), Justice Low Seam Mining, Inc. (Loan Nos.

78 and » Kentucky Fuel Corporation (Loan No. $5083), Virginia Fuel

Corporation (Loan Nos. $082 and $2291), James C. Justice Com anies, Inc. (Loan No.

244), Justice Farms of North Carolina, LLC (Loan No MII -73), Justice Coal of

Alabama, LLC (Loan No. EP 2-76), James C. Justice, H (as guarantor), Cathy L. Justice

{as guarantor), James C. Justice, III (Loan No. 2-83 and as guarantor) are in default

with respect to the above-described loans issued to each of them by Lender (collectively, the
“Defaulted Loans”),

c. Because the Defaulted Loans are in default, Lender has the immediate right to
exercise any and all of its rights and remedies against the Justice Entities and the collateral
relating to the Defaulted Loans under the applicable Loan Documents, at law, in equity or
otherwise. The Justice Entities that are not direct or indirect obligors with respect to the
Defaulted Loans hereby acknowledge and agree that they have received good and valuable
consideration deemed valuable at law as a direct result of the benefits that each will derive from

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and in
the other documents contemplated hereby, the receipt and sufficiency of which consideration is
hereby mutually acknowledged, the parties hereto hereby agree as follows:

AGREEMENTS

 

i, Recitals. The foregoing recitals are confirmed by the parties as true and correct
and are incorporated by this reference. The recitals are a substantive, contractual part of this
Agreement.

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 3 of 173 PagelD #: 311

2, Conditions Precedent; Settlement.

(a) Conditions Precedent. Lender’s obligations under this Agreement are
Subject to satisfaction of the following conditions:

@ Lender’s receipt of an original of this Agreement,
executed by or on behalf of the Justice Entities, with the
notarial acknowledgements properly completed;

ii} The Justice Entities shall have paid Lender
51,090.456.75 representing interest payments due for the
Defaulted Loans (except Energy Sales
Corporation (Loan No. a: through
September 30, 2017 and Bluestone Energy Sales

Corporation (Loan No. 2-81) through
October 31, 2017 (the “Initial Payment”).

(b) Settlement. Settlement of the transactions contemplated by this
Agreement (“Settlement”) shall occur at the offices of Lender on or before Noon (local time) on
or before the Execution Date.

3. Forbearance Period.

 

(a) Forbearance Period. Subject to the conditions set forth herein and unless
earlier terminated pursuant to Section 13 hereof, Lender agtees that it will forbear from
exercising any of its rights or remedies, legal or equitable, against the Justice Entities pursuant to
the Defaulted Loans from the Execution Date until 5:00 p.m. (local time) on December 31, 2017
(the “Forbearance Termination Date”). The period from the Execution Date to the Forbearance
Termination Date shall be referred to as the “Forbearance Period.”

(b) Accrual of Interest on the Defaulted Loans. Each of the Justice Entities
agrees that interest shall continue to accrue at the prevailing contractual rate on the outstanding
principal balance of the Defaulted Loans during the Forbearance Period,

(c) Payments on the Non-Defaulted Loans. Each of the Justice Entities
shall make all regularly scheduled payments as and when due on all Loans that are not Defaulted
Loans.

4, Deliveries at Settlement. At Settlement, the Justice Entities shall deliver to
Lender or execute and deliver to Lender, as may be applicable, the following:

(a) Initial Payment. The Initial Payment.

(b) Financial Information. Such financial statements of the Justice Entities
that have been prepared in accordance with generally accepted accounting principles applied on
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 4 of 173 PagelD #: 312

a consistent basis, certified as true and correct by the Justice Entities as Lender may reasonably
require, together with true and complete copies of the Justice Entities’ 2016 Federal tax returns
(and all statements and schedules filed therewith). In particular, the financial reports for all coal
and farm companies through September 30, 2017 must be delivered prior to Settlement.

5, Covenants Relatine to the Collateral. The Justice Entities agrees as follows:

{a) Appraisals: Property Inspections.

a Appraisals. Each of the Justice Entities hereby acknowledges and
agrees that Lender may obtain an appraisal or analysis of the collateral Securing various loans to
the Justice Entities (“Collateral”) at such time or times that Lender deems such appraisal or
analysis is necessary in its discretion, and the Justice Entities shall be obligated to reimburse
Lender for the costs thereof upon demand. The Justice Entities agree to provide access to the
Collateral to Lender and its appraisers/analysts in connection with such appraisals and/or
analyses and to cooperate fully, and cause their respective officers, employees and agents to
cooperate fully, with all reasonable requests made by Lender or such appraisers/analysts in
connection therewith,

(i) Collateral Inspections. The Justice Entities hereby acknowledge
and agree that Lender may obtain inspection reports with respect to the Collateral at such time or
times that Lender deems such reports necessary in its discretion, and the Justice Entities shall be
obligated to reimburse Lender for the costs thereof upon demand. The Justice Entities agree to
provide access to the Collateral to Lender and its inspectors in connection with such reports and
to cooperate fully, and cause their respective officers, employees and agents to cooperate fully,
with reasonable requests made by Lender or such inspectors in connection therewith.

with all schedules and attachments thereto and worksheets with respect thereto, certified in
writing by the Justice Entities to be true, correct and complete, and (ii) the Justice Entities shall
provide Lender from time to time with such other and further financial information as reasonably
required by Lender as soon as it is available, but, in no event, later than 30 days after such
request by Lender, Specifically including but not limited to Status reports regarding any pending
litigation.

7. Representations, Warranties. Acknowledgments, and Agreements. The
Justice Entities hereby Tepresent, watrant (which representations and warranties shall survive the
execution and delivery of this Agreement), acknowledge, and agree, as may be applicable, as
follows:

(a) Status of Justice Entities. Each of the Justice Entities (other than each
Justice Entity who is a natural person) is a limited liability company or a corporation duly
organized, validly existing, and in good standing under the laws of the state in which it is
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 5 of 173 PagelD #: 313

organized, and is qualified to transact business in cach other state that, because of the nature of
its business, it is required to be qualified to transact business. Each of the Justice Entities has
taken all necessary action to authorize, execute, deliver and perform this Agreement and all other
agreements between it and Lender.

(b) Yalid and Binding Obligations. This Agreement, the Loan Documents,
as amended hereby, and any other documents executed in connection herewith or therewith,
when executed and delivered, will constitute the legal, valid, and binding obligations of the
Justice Entities, enforceable in accordance with their respective terms.

(c) Renewal: Lien Continuation; No Novation: Reaffirmation. Each of the
Justice Entities hereby expressly affirms, renews and reaffirms the Loan Documents to the extent it
is a party thereto, and, except as expressly modified by this Agreement, each promises to pay and
perform its respective obligations under each of the Loans and Loan Documents to the extent it isa
party thereto. Nothing herein shall in any manner diminish, impair or extinguish any of the Loans
or Loan Documents or the liens and security interests created pursuant to any of the foregoing. The
liens and security interests of the Loan Documents are not waived or modified in any respect. The
execution and delivery of this Agreement shall not constitute a novation of the debt evidenced by
any of the Loan Documents. Without limiting the generality of the foregoing, each of the Justice
Entities hereby acknowledges and agrees that, except as expressly modified by this Agreement, (i)
the execution and delivery of this Agreement does not and shall not in any respect affect or impair
any of its obligations, covenants or agreements under any of the Loan Documents and (ii) it
hereby expressly affirms, confirms and reaffirms all of its obligations under the Loan Documents

to the extent it is a party thereto.

(4) Continuing Obligations. The Justice Entities hereby acknowledge and
agree that Lender has no obligation to make any loans or advances to or for the benefit of any of
the Justice Entities under any of the Loan Documents or this Agreement. Each of the Justice
Entities hereby acknowledges and agrees that Lender has the present right to exercise any and all
rights and remedies available to it under the Loan Documents, at law, in equity or otherwise, and
all other rights and remedies available to Lender, all of which rights and remedies Lender hereby
expressly reserves. Each of the Justice Entities hereby acknowledges and agrees that interest,
late charges, attorneys’ fees and costs, and all other costs and expenses described in the Loan
Documents continue to accrue, and each of the Justice Entities hereby agrees, jointly and
severally, to pay all such interest, late charges, attorneys’ fees and costs, and all other costs and
expenses in accordance with the Loan Documents, as modified by this Agreement.

(e) No Waiver. The execution, delivery and performance of this Agreement
by Lender and the acceptance by Lender of the performance of each of the Justice Entities
hereunder (a) shall not constitute a waiver or release by Lender of any default or event of default
that may now or hereafter exist under any of the Loan Documents and (b) except as expressly
provided in Section 2 hereof, shall be without prejudice to, and is not a waiver or release of,
Lender’s rights at any time in the future to exercise any and all rights conferred upon Lender by
the Loan Documents, at law, in equity or otherwise, including without limitation the right to
institute foreclosure proceedings or to institute collection proceedings against any or all of the
Justice Entities. Each of the Justice Entities hereby expressly waives any and all claims or rights
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 6 of 173 PagelD #: 314

now or hereafter arising from or related to any delay by Lender in exercising any rights or
remedies under the Loan Documents.

@ Good and Marketable Title. Each of the Justice Entities has good and
marketable title to all of its assets, including, but not limited to, the Collateral, in fee simple,
subject to no mortgage, indenture, pledge, lien, conditional sale contract, security interest,
encumbrance, claim, trust, or charge except as has been disclosed to Lender in writing.

(g) No Consent or Filing. No consent, license, approval, or authorization of,
or registration, declaration, or filing with any court, governmental authority, or other person,
entity or agency is required in connection with the valid execution, delivery, or performance of
this Agreement or the other documents required by this Agreement or in connection with any of

the transactions contemplated thereby.

(bh) No Violations, The execution, delivery, and performance by each of the
Justice Entities of its obligations hereunder and under the documents required hereby and the
performance by each of the Justice Entities of its respective obligations under the other Loan
Documents will not violate or cause a default under any mortgage, deed of trust, borrowing
agreement, or any other instrument or agreement to which such Justice Entity is a party. None of
the Justice Entities is in violation of any term of any indenture, instrument, or agreement to
which it is a party or by which it or any of its properties may be bound, resulting, or which might
reasonably be expected to result, in a material and adverse effect upon any of the property that
comprises the Collateral or any of the Justice Entities’ businesses or assets, The Justice Entities
are not in violation of any order, writ, judgment, injunction or decree of any court of competent
jurisdiction, any governmental authority or any arbitrator. The execution and delivery of this
Agreement and the documents required in connection herewith and the performance of all of the
same are and will be in compliance with the foregoing and will not result in any violation or
result in the creation of any mortgage, deed of trust, lien, security interest, charge, or
encumbrance upon any properties or assets of any of the Justice Entities except in favor of
Lender unless otherwise required or permitted under the terms of the Loan Documents. There
exists no fact or circumstance not disclosed in this Agreement or in the documents executed,
delivered or otherwise furnished by any of Justice Entities in connection herewith which
materially adversely affects or in the future may materially adversely affect the condition,
businesses, or operations of any of the Justice Entities.

@ Accuracy and Completeness of Information. All information,
documents, reports, statements, financial statements, and data heretofore submitted by or on
behalf of the Justice Entities are true, accurate and complete, and none contains any material
misstatement of fact or omits to state any fact necessary to make the statement contained therein
not misleading. All financial statements (including any notes or schedules which are a part of or
pertain to the financial statements) submitted by the Justice Entities accurately reflect (i) the
financial condition of the Justice Entities as of the dates thereof and for the periods referred to
therein, and (ii) the results of the business operations of any of the Justice Entities for the periods
covered thereby. All material information in the Justice Entities’ possession which might bear
on Lender’s decision to enter into this Agreement has been supplied by or on behalf of Justice
Entities prior to Settlement, and none of the Justice Entities has failed to disclose to Lender in
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 7 of 173 PagelD #: 315

writing any facts or information that could reasonably be expected to result in a material adverse
effect with respect to such Justice Entity. During the term of this Agreement, each of the Justice
Entities agrees promptly to advise Lender in writing of (i) any and all new information, facts, or
occurrences which would in any way supplement, contradict, or affect any financial statements
or other information furnished to Lender, (ii) the occurrence of any default or event of default, or
the occurrence of any event that with the giving of notice or the lapse of time, or both, would
constitute a default or an event of default under this Agreement or any of the Loan Documents,
or (iii) the occurrence of any event that would have a material adverse effect upon (A) the
business, assets, properties, liabilities, condition (financial or otherwise), results of operations or
business prospects of any of the Justice Entities, (B) the ability of any of the Justice Entities to
perform any obligation under this Agreement or any of the Loan Documents, (C) the legality,
validity, binding effect or enforceability of this Agreement or any of the Loan Documents, or (D)
the ability of Lender to enforce any of its rights or remedies under or in connection with this
Agreement or any of the Loan Documents.

(j) No Cause of Default, The Justice Entities’ entering into this Agreement
(or the documents required hereby) will not immediately, or with the passage of time, the giving
of notive, or both, cause the Justice Entities to violate or be in default under any agreements or
obligations.

(k) No Violations of Law. None of the Justice Entities is in violation of any
applicable federal, state, or local law, rule, statute, regulation, or ordinance, nor will the
execution and delivery of this Agreement (or any of the documents required hereby) by any of

the Justice Entities cause any of the Justice Entities to be in such violation.

(bb No_ Litigation, There are no actions, suits, arbitrations or other
proceedings pending or, to the knowledge of the Justice Entities, threatened against any of the
Justice Entities, any of their respective assets, of any property that comprises the Collateral
except as set forth on the attached Litigation Exhibit.

 

{m) Tax Returns. Each of the Justice Entities has duly filed all federal, state,
local and other tax returns required to be filed and has duly paid all taxes required by such
returns. The Justice Entities have not received any assessments by the Internal Revenue Service
or other taxing authority for unpaid taxes.

 

(n) Environmental Matters, To the best of the Justice Entities’ knowledge,
none of the Justice Entities is in violation of any environmental law, rule, or regulation,
including, without limitation, any laws affecting wetlands, the Environmental Protection Act, the
Chesapeake Bay Preservation Act, the Occupational Safety and Health Act, the Comprehensive
Environmental Response, Compensation and Liability Act, or the Resource Conservation and

Recovery Act.

(0) Regarding the Collateral. None of the Justice Entities has any
knowledge of any material latent defect with respect to any of the Collateral that has not been
disclosed to Lender in writing.

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 8 of 173 PagelD #: 316

(p)  Bankruptey. The Justice Entities, recognizing that Lender has changed
its position in reliance on the representations, acknowledgments, agreements, and warranties of
Justice Entities set forth herein and in the documents required hereby, and they further agree that:
(i) upon the occurrence of an Event of Default hereunder, the Justice Entities will not attempt to
delay, frustrate, or raise any meritless defenses to Lender’s exercising its rights and remedies
against any of the Justice Entities and/or the Collateral under applicable documents, applicable
law or otherwise; (ii) if there is filed by or against any of the Justice Entities within 24 months
after the Execution Date a petition under the United States Bankruptcy Code, the Justice Entities
irrevocably and absolutely admit and agree that Lender is entitled to the automatic, immediate
and absolute lifting of any stay as to the enforcement of Lender’s rights or remedies against the
Collateral under applicable documents and applicable law, including, but not limited to, the stay
imposed by I] U.S.C, § 362, as may be amended from time to time (collectively, the “Stay”).
The Justice Entities hereby absolutely and irrevocably consent to the immediate lifting of the
Stay and will not contest, and will affirmative consent and cause its counsel to affirmatively
consent, to any motion or other proceeding filed by Lender to lift the Stay. Nothing in this
Agreement shall be deemed in any way to restrict or limit Lender’s right to seek in the United
States Bankruptcy Court or any other court of competent jurisdiction any relief Lender may
deem appropriate in the event that a voluntary or involuntary petition is filed by or against any of
the Justice Entities under applicable provisions of the United States Bankruptey Code. The
representations, acknowledgments, agreements, and warranties set forth in this Agreement have
been made by the Justice Entities as a material inducement to Lender to enter into this
Agreement. Lender has reasonably relied upon the representations, acknowledgments,
agreements, and warranties set forth in this Agreement, has changed and will continue to change
its position in reliance thereon, and would not have entered into this Agreement without such
representations, acknowledgments, agreements, and warranties. Each of the Justice Entities
hereby acknowledges and agrees that this Agreement is not being made or entered into with the
intent to hinder, delay or defraud any entity or person.

(q) Further Assurances. Each of the Justice Entities hereby agrees to
execute and deliver, from time to time, to Lender promptly upon request from Lender and at the
sole expense of each of the Justice Entities, such additional certificates, papers, documents,
instruments, opinions and agreements as may be necessary or appropriate, as determined in
Lender’s sole opinion, to consummate the transactions herein contemplated, to perform such acts
as Lender may request to effect the purposes of this Agreement, and to secure to Lender the
benefits of all rights and remedies conferred upon Lender by the terms of this Agreement and the
Loan Documents.

8. No Novation. It is the express intention of all parties to this Agreement that
nothing contained herein shall be construed to constitute a novation with respect to any of the
Loans or Loan Documents.

9, Negotiations; Only Written Agreements. The Justice Entities acknowledge that
they are about to commence negotiations with Lender conceming the payment and
collateralization of the Defaulted Loans, and discuss payment options that the parties believe to
be mutually beneficial. A purpose of this Agreement is to clarify the nature and terms of such
negotiations. Except as expressly set forth herein, as of the Execution Date, Lender has not
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 9 of 173 PagelD #: 317

agreed to modify any of the Obligations or to forbear from exercising any of its rights or
remedies relating thereto and Borrowers acknowledge that. The discussions and negotiations
among the parties may be time-consuming and complex. This Agreement will confirm that
while there may be many matters that the parties hope to discuss, no agreement shall be
enforceable unless in writing and duly authorized and executed by all parties. Lender’s
forbearance shall be governed solely by the terms of this Agreement. To avoid confusion or
misunderstanding, the parties agree that this Agreement and the Loan Documents may be
amended only in writing.

10. Applicable Law. Jurisdiction and Venue. The Loan Documents shall be
construed in accordance with and governed by the laws of the Commonwealth of Virginia and
shall bind the Justice Entities and Lender. Each of the Justice Entities hereby irrevocably agree
that any legal action or proceeding arising out of or relating to this Agreement or any of the
Loans or Loan Documents shall be instituted exclusively in either the Circuit Court of the City of
Martinsville, Virginia or the United States District Court for the Western District of Virginia,
assuming such latter court has jurisdiction. Each of the Justice Entities hereby consents to the
Jurisdiction of such courts and waives any objection relating to the basis for personal or in rem
jurisdiction or to venue which the Justice Entities may now or hereafter have in any such legal
action or proceedings.

11. WAIVER OF JURY TRIAL, UNLESS EXPRESSLY PROHIBITED BY
APPLICABLE LAW, EACH OF THE JUSTICE ENTITIES HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING UNDER OR
OUT OF THIS AGREEMENT, THE LOANS, THE LOAN DOCUMENTS OR OUT OF
THE CONDUCT OF THE RELATIONSHIP AMONG THE JUSTICE ENTITIES, OR
ANY OF THEM AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THIS AGREEMENT. FURTHER, EACH OF THE
JUSTICE ENTITIES HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF LENDER, NOR LENDER'S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT SEEK TO ENFORCE

LITIGATION. NO REPRESENTATIVE OR AGENT OF LENDER OR LENDER’S
COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS
PROVISION,

 

12. Joint and Several Liability. Each and every obligation of any of the Justice
Entities contained in this Agreement shail be the joint and several obligations of each of the
Justice Entities.

13. Events of Default: Remedies.

(2) Events of Default. Each of the following shall constitute an Event of
Default hereunder and under each of the Loan Documents: (i) the failure of any of the Justice
Entities to perform or observe any monetary covenant or agreement contained herein or in any of
the Loan Documents, as amended hereby; (ii) the failure of any of the Justice Entities to perform
or observe any covenant or agreement contained herein or in any of the Loan Documents, as
amended hereby, relating to insurance coverage on any of the property that comprises the
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 10 of 173 PagelD #: 318

Collateral; (iii) the failure of any of the Justice Entities to perform or observe any covenant or
agreement contained herein or in any of the other Loan Documents, as amended hereby; (iv)
discovery by Lender that any representation or warranty made by any of the Justice Entities
herein or in any report delivered by any of the Justice Entities to Lender was materially untrue,
incorrect, misleading or is breached in any material respect; (v) if any of the Justice Entities does
not permit Lender or its agents to inspect any of the property that comprises the Collateral or the
business records of any of the Justice Entities, as applicable, with respect thereto during regular
business hours with at least two business days’ notice; (vi) any lien, claim or charge, including,
without limitation, any abstract of judgment, is filed against or with respect to any of the
Collateral, whether or not naming any of the Justice Entities as a defendant; (vii) Lender receives
notice of any garnishment against any deposit or other account maintained by any of the Justice
Entities at Lender or any other financial institution, or Lender receives notice of any tax lien or
other lien in favor of any governmental authority or other creditor that has been assessed or filed
against any of the Justice Entities or any of their respective properties or assets; or (viii) there is
filed by or against any of the Justice Entities a petition in bankruptcy or a petition for the
appointment of a receiver or trustee for any property or assets of the Justice Entities, or if any of
the Justice Entities files a petition for reorganization under any of the provisions of the Federal
Bankruptcy Code or of any similar federal or state law, or if any of the Justice Entities makes a
general assignment for the benefit of creditors, or makes any insolvency assignment, or is
adjudged insolvent by any court of competent jurisdiction, or the Justice Entities takes any action
in furtherance of the foregoing.

(b) Remedies. Upon the occurrence of any Event of Default hereunder, in
addition to any other remedy provided herein or in the Loan Documents, (i) the Forbearance
Period shall immediately terminate and the Defaulted Loans shall be immediately due and
payable in full; (ii) Lender, at its option and without notice to any of the Justice Entities, may
exercise all rights and remedies available to jt hereunder and/or under all of the Loan
Documents, under applicable law or otherwise against any or all of the Justice Entities and/or
any Collateral, including, but not limited to, electing to instruct the trustees under the applicable
deeds of trust to sell the Collateral by foreclosure, confessing Judgment jointly and severally
against any applicable Justice Entity and (iv) interest shall accrue on the outstanding balance of
the indebtedness evidenced by the Loan Documents at the fixed annual rate of interest of
eighteen percent (18%) until the indebtedness evidenced by the Loan Documents is paid in full.

 

s. The Justice Entities shail pay or reimburse Lender
for, as may be applicable, upon demand, all costs and expenses incurred by Lender in collecting
the Loans, with or without litigation, or in preserving, perfecting, protecting, or di Sposing of any
of the Collateral or the obligations evidenced by any of the Loan Documents, including, but not
limited to, reasonable attorneys’ fees and costs.

(c) Costs and Expenses

14. Notices. Any notice required or permitted by or in connection with this
Agreement or any of the other Loan Documents shall be in writing and shall be made by hand
delivery, by Federal Express, UPS, or other similar overnight delivery service, or by certified
mail, return receipt requested, postage prepaid, addressed to Lender or the J ustice Entities at the
appropriate address set forth below or to such other address as may be hereafter Specified by
written notice by Lender or the Justice Entities, and notice shall be considered given as of the
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 11 of 173 PagelD #: 319

date of hand delivery, delivery to Federal Express, UPS, or other similar overnight delivery
service, or two business days after the date of mailing, independent of the date of mail delivery
or whether delivery is in fact made, as the case may be:

If to Lender: Carter Bank & Trust
Atm: Phyllis Q. Karavatakis, President and Chief
Banking Officer
1300 Kings Mountain Road
Martinsyille, VA 24112

With a copy to: Jonathan L. Hauser, Esq.
Troutman Sanders LLP
222 Central Park Avenue
Suite 2000
Virginia Beach, VA 23462

If to Justice Entities:

With a copy to:

15. Miscellaneous Provisions. The Loan Documents are hereby amended to reflect
the terms of this Agreement. Any election, determination, selection, or acceptance by Lender
contemplated under this Agreement and/or any document contemplated hereby (individually, a
“Modification Document” and collectively, the “Modification Documents”) may be made in
Lender’s sole and absolute discretion. This Agreement and all Modification Documents shall be
deemed to be Loan Documents, Any reference to the maturity of any Loan shall mean its
maturity, whether its stated maturity, by acceleration or otherwise. If any deadline in any Loan
Document falls on a weekend or a holiday, the deadline shall be extended to the next business
day. All payments due under any Loan Document shall be paid to Lender in immediately
available funds. Each of the Justice Entities jointly and severally agrees to defend, indemnify,
and hold Lender harmless from and against all claims, loss, liability, damage, and expense,
including attorneys’ fees and costs as provided herein, suffered or incurred by Lender, directly or
indirectly, by reason of, or which results, arises out of or is based upon the failure of any of the
Justice Entities to comply with any of the covenants made herein or in any of the Loan
Documents or from a breach of any representation or warranty made herein or therein, or in
connection with any of the property that comprises the Collateral or any action taken by Lender
pursuant to the terms of this Agreement or any of the Loan Documents (except actions by
Lender determined by a court of competent jurisdiction to be willful or grossly negligent). In
any Modification Document, “so long as no Event of Default exists” shall mean “so long as no
Event of Default exists hereunder and no event has occurred which, with the giving of notice or
the lapse of time, or both, would constitute such a default.” Any amount added to the balance
due on a Loan pursuant to the terms of a Modification Document or of any of the other Loan
Documents shall accrue interest at the default rate set forth in such Loan Document, or, if no
default rate is set forth therein, at the fixed annual rate of eighteen percent (18%), be secured by
all the collateral then pledged to secure such Loan, and be due and payable in full on the earlier
to occur of ten days after Lender’s written demand therefor or upon the maturity of such Loan.

10
Saeco

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 12 of 173 PagelD #: 320

TIME IS OF THE ESSENCE with respect to the performance by Justice Entities of their
obligations arising under the Modification Documents and under the other Loan Documents. No
failure by Lender to exercise and no delay in exercising any right arising under any Modification
Document or under the other Loan Documents shall operate as a waiver thereof, nor shall any
Single or partial exercise thereof preclude any other or further exercise thereof or the exercise of
any other right. The rights of Lender under the Modification Documents and under the other
Loan Documents shall be in addition to all other rights provided by applicable law. This
Agreement and the Modification Documents (unless such Modification Documents expressly
State that they shall be governed by the law of another commonwealth or state) shall be governed
by and construed in accordance with the internal laws of the Commonwealth of Virginia without
regard to the conflicts of law principles. The relationship between Lender, on the one hand, and
the Justice Enitities, on the other hand, is and shall at all times remain solely that of lender and
borrower. In the event any payments made under the Modification Documents or under the other
Loan Documents must be retumed by Lender pursuant to bankruptcy or other creditors’ rights
laws, the amounts so returned shall again be added to the applicable Loan. THE JUSTICE
ENTITIES (A) ACKNOWLEDGE THAT, PRIOR TO THE EXECUTION OF THE
MODIFICATION DOCUMENTS, THEY SOUGHT AND RECEIVED THE ADVICE OF
QUALIFIED COUNSEL ON THE RAMIFICATIONS AND EFFECT THEREOF (OR HAD
THE OPPORTUNITY AND WAS ENCOURAGED BY LENDER TO DO SO), (B) WAIVE
ALL KNOWN OR UNKNOWN DEFENSES OR RIGHTS OF SET-OFF TO PAYMENT OF
THE LOANS EXISTING AS OF THE EXECUTION AND (C) HEREBY RE-
ACKNOWLEDGE, RE-CONFIRM AND RE-AFFIRM THEIR AGREEMENTS AS IF MADE

ATTACHED HERETO AND INCORPORATED HEREIN AS IF FULLY SET FORTH.
Paragraph headings in this Agreement are for convenience of reference only and shall in no way
affect the interpretation thereof. A determination that any provision of any Modification
Document or any other Loan Document fs unenforceable shall not affect the enforceability of
any other specific provision thereof or of the applicable Modification Document or Loan
Document generally. This Agreement and the Modification Documents shall be binding upon
and inure to the benefit of Lender, the Justice Entities, and their respective successors and
assigns, heirs, and personal representatives, as may be applicable; provided, however, that
Justice Entities may not assign any of their rights or delegate any of their duties hereunder or
thereunder. The Justice Entities agree to execute and deliver, and to pay all costs, fees and other
expenses associated with, such additional documents and instruments as Lender may request to
implement the provisions of this Agreement, the Modification Documents and/or the other Loan
Documents or to correct any errors or omissions with respect to this Agreement, the
Modification Documents, any of the Loan Documents or any of the documents relating hereto or
thereto. The Justice Entities hereby covenant and agree to cooperate fully with Lender in
response to any reasonable request by Lender for action that furthers the purposes and intent of

li
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 13 of 173 PagelD #: 321

Modification Documents may be executed in counterparts as may be required. Each set of
counterparts of this Agreement or any Modification Document shall collectively constitute a
Single agreement, as applicable. The Justice Entities covenant and agree that they will not
hereafter assert that an oral modification hereto has been effectuated. In the event of a conflict
between this Agreement and any of the Modification Documents or the Loan Documents, the

terms of this Agreement shall control.

[Remainder of Page Intentionally Left Blank]

12
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 14 of 173 PagelD #: 322

IN WITNESS WHEREOF, Lender and the Justice Entities have caused this
Forbearance Agreement to be exeonted under seal by their respective duly authorized
representatives as of the day and the year first written above,

LENDER; Carter Bank & Trust

By: ALD rbernd de (SEAL)

cay

Phyllis Q. Karvatakis
Its President

COMMONWEALTH OF VIRGINIA
CYrY OF HENRY _, to-wit:
COUNTY
The foregoing Forbearance Agreement was executed and acknowledged before me this
1 day of Becegiea 2917, by Phyllis Q. Karavatekis, in her capacity as President of Carter
Wo

 

Bank & Tras X is personally known io me or has produced
_ as identification.

f) 7 |

4 HL Lhucbl ee

 

Notary ¥i blic

My coldmission expires; May 31, 2019
Notary Registration No.;__ 206191

 

___ danet S. Harrell |
_“** Notary Public .

| ,, Commonwealth of Virginia j

- Reg # 206191

|My Commission Expires 2).

 

 

13
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 15 of 173 PagelD #: 323

JUSTICE ENTITIES:
Greenbrier Hotel Corporation
if \; Mt \ an tire
By: Relig _ sea)

Name: //iJlean L, Just oe
Title: President ~

Stateof Wesr ueeesna)
SS.
City/County of Green d5s'e.4
l, Aeca oie A {fenTiton a , 4 Notary Public of the City/County and State
aforesaid, certify that Jillean L. Justice who is President of Greenbrier Hotel Corporation, a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 2-7 day of November 2017,

Notary Public

agit Me:

My Commission expires: /0 ~ 2-7 ~ a2.

‘sean neentaetementa na

Notary Registration Number:

    

 
   

Bo. OFFICIALSEaL =|
“ion, Notary Publlo, State of West Virginia
A 4 KELLEY K HENTHORN
# Greenbrier County Schools
202 Cheatnut Streat
Lewisburg, WV 24001
My commission expires Ocioher 29, 2022

Eee

14
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 16 of 173 PagelD #: 324

Justice Family Group, LLC

py: Chum ibauorriy (SEAL)
Name: Jiligan L. Justice /

Title: Pregident

State of “st Yeas rur'h)
City/County of Cetw Ba/'22)

I Arese ew A | LOnlrpfeted a Notary Public of the City/County and State
aforesaid, certify thdt Jillean L. Justice who is President of Justice Family Group, LLC, a
Delaware limited liability company, personally appeared before me this day and acknowledged
the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 2-9 _ day of November 2017.

—~,/ /

CEijllre a
otary Public
Pema

  
  

My Commission expires: /O+ 0-7 = 2.2. 4 eETee by, OFFICIAL SEAL

‘ u Bem, Nolary Public, State of West Virgin
Notary Registration Number: ) KELLEY K HENTHORN :

Greenbrier County Schools
202 Chasinut Streat
2 Lewlaburg. W¥ 24903
My contmleston expires Oeiober 28, 2092

Title: Président

Stateof West p/eG7yu;'

) ss.
City/County of Gee en fee)

L fescey K. ene l Ad x Notary Public of the City/County and State
aforesaid, certify tHat Jillean L. Justice who is President of Players Club, LLC, a Delaware
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company,

Witness my hand and official Stamp or seal, this Zo 4 day of November 2017,

 

Notary Puiblic
My Commission expires: (O- OF <9  ~ We tatiana
istrati ; <uEyp OFFICIAL SEAL
Notary Registration Number hy, Notary Public. Stats of West Virginia
) KELLEY K HENTHORN

Greedbriar County Schools
202 Chesinut Streal
Lewisburg. WY 2a004
comission exphas Oetobar 25, 2892

il it tle ti

 

 

15

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 17 of 173 PagelD #: 325

Greenbrier Golf and Tennis Club Corporation
fN A> P

py: don LYM (SEAL)

Name; /il/ean L. Justige /

Title: President we

Stateof Wesre‘nctwstA _)
} ss.
City/County ofGreewbe/er )
I, Kessoy Ki feu T Honan , a Notary Public of the City/County and State
aforesaid, certify that Jillean L. Justice who is President of Greenbrier Golf and Tennis Club

Corporation, a West Virginia limited liability company, personally appeared before me this day
and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official Stamp or seal, this af _ day of November 2017.

   
    
  

 

 
 

>, FFICIAL SEAL
/ ¢ aA es ren Slate # me — f
issi j 7f0° f- r K HENTHOR
My Commission exp ures: £0 — 2 2a 5 * AS Greenbrier County Schools
Notary Registration Number: , =. 202 Chontqut Street {
> :

Lewisburg. WY 24004

 

 

My somumeaien expires Ociouer 29,2022

Greenbrier Medical Institute, LLC

 

 

Stateof 4He@sr D/Resw)
5S.
CityiCounty of C22 ened ss 2 )

L Kescey &. (fewrHtorn!, a Notary Public of the City/County and State
aforesaid, certify tHat Jillean L. Justice who is President of Greenbrier Medical institute, LLC, a
West Virginia limited liability company, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this_&-7 day of November 2017,

     
  

    
 
 

SEER, OFFICIAL SEAL
fire ao Notary Public, State af Wes! Virginia
ifret KELLEY K HENTHORN
16 EES) Greenbrier County Schonts
S ff 202 Cheainut Street
Ss Lewinburg. WV 2eg0t

   
 

aa
atari My commission explies October 29, 0922

  
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 18 of 173 PagelD #: 326

My Commission expires: /0 -o-f- 3.2.
Notary Registration Number;
Oakhurst Club, LLC

; \) de 4 yoda
By: enmngh as PEP? thay tid AA i? vt (SEAL)
Name: filfean L, Justi¢e / _
Title: Member il

State of 2024 TL ULRGi nA _)

. . ) ss.
City/County of C2eenbaser )

L (todos ft « Lev T Horr), 2 Notary Public of the City/County and State
aforesaid, certify that Hillean L. Justice who is a Member of Oakhurst Club, LLC, a West
Virginia limited liability company, personally appeared before me this day and acknowledged

the due execution of this Agreement on behalf of the limited liability company,
Witness my hand and official stamp or seal, this a7 day of November 2017.

tf
{ op x if
Notary Public
Z

OFFICIAL SEAL
Nolaty Public, State of West Virginia
KELLEY « HENTHORN
Greenbrier County Schools
au Cheatrut Stregt
“wdaburg, WY dagot
My commission expires Oclober 29, 2022

   

My Commission expires: /0 - OF -RR
Notary Registration Number:

  
      
       
   

17
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 19 of 173 PagelD #: 327

The Greenbrier Sporting Club, Inc,

 

 

Z , @ Notary Public of the City/County and State
who is of The Greenbrier

Sporting Club, Inc, a West Virginia co i sonal eared
rporati er i
acknowledged the due execution of this Apeanet on behalf of the oe is Say meet

Witness my hand and official Stamp or seal, of November 2017
ge

“Le Liev
tary baal

  

   

18
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 20 of 173 PagelD #: 328

The Greenbrier Sporting Club Development
Company, Inc,

 

State of A/Z. ae, :

gS.
City/County of Geen eyes )

L /ferbeey A fen Honed a Notary Publis of the City/County and State

aforesaid, certify thét Jillean L. Justice who is President of The Greenbrier Sporting Club
Development Company, Inc,, a Delaware limited liability company, bersonally appeared before
me this day and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official Stamp or seal, this uF, day of November 2017.
Le /f.
7 Peto
7

 

My Commission expires: /o - a
een

Notary Registration Number:
B OFFICIAL SEAL
a Gm Notary Public, State of West Virginia
wa KELLEY HENTHORN
Py Groonbrler County Schools
4 202 Cheoinut Strat
if Lewlaburg. W¥ 24901
My commeslon ckpios Cetobar 25, 2922

satis ed

  

19

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 21 of 173 PagelD #: 329

Southern | CoséCorporation
Pl “

fo 4 Ao oe LO
BY Life fey Fore (SEAL)
Nice C.J ake ill

Tffle: President

) 8s.
City/County of “Proanoke. )

1, _Leshe Awa Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice,

Il] who is President of Southern Coal Corporation, a
Delaware corporation, personally appeared before me this day

and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 30 day of November 2017,

VHT sy,

{ f . fs n _ a
ZL NAli (inn [i bettd 2%

 

é
5 Ne ANW hr,
: SOO" Norany’ Se.
Notary Public 2M: Bee Me
: & : = : " 0728 3 =
My Commission expires: 5-3/-252.1 2635 MY Comission : * 7
Notary Registration Number: ‘75,092.49 23. j nes “ss
fy, a L204! es
%, Vy Te egent’ RN o
. “11, SALTH OT Sas
A&G Coal Corporation rai
AO Pe
ut” 2 — ee
ie ? “4
BY Afleevme Libor (SEAL)

 

Nemer“James C. Justixé SH
Title: President

State of Vi “a nia. }
Jss.
City/County of Ro Onole, +)

I, Leste. Ann Walls , 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, TE who is President of A&G Coal Corporation, a
Virginia corporation, personally app!

eared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 30% day of November 2017,
}

ule: Ons ebepeo

wan Nia,

 

Ye ANN
Soe,
NotaryPublie S~" pusuc “8%
_ . =k 7 REG, #7560729 3 ye =
My Commission expires:_5-3{-202, : Z 2 MY foe Fae E
oa ; 22°. Res SS
Notary Registration Number: 1540729 4%, Siai002l SES

Pirapiayse®

20
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 22 of 173 PagelD #: 330

Bardo Mining, LLC
“A

By: (9 Lecewnly ficee (SEAL)
Name>#amesc. Justice —
Title: President

State of Ving nia. )
}ss.
City/County of Roanoke)

1, Leslie Aww Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Bardo Mining, LLC, a Kentucky

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 36° day of November 2017.

. setney
Kati Chan Lids bos were anal

“ AN fey *
Notary Public SO en ye

My Commission expires: 5-3!-252.| ea #7oemes'
Notary Registration Number:_%5/,0 729 233: :

21
PW ab Aer cr ee NM

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 23 of 173 PagelD #: 331

Liggett Minia Cc

f a

Lo - 47 *
By, fleece Jeee=® (241)
ne mee Cc. Justi¢e 4
Tithee<President
State of Virginia
) ss.
City/County of Poonoke” +)

] Leshe Ann Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II who is President of Liggett Mining, LLC, a Kentucky

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 30*>Aday of November 2017.

vo
\ abe. Qh Life ddad
Notary Public oe ANN’ hy ey ¥
My Commission expires:_ 5 -3!-2p2) FF NOTARY.
Notary Registration Number: 75,0729

Satay

~~

Gs
*& ! REG. #7560729 3
% MY COMMISSION ?
Si pees =
Se -. 5131/20 21.0" Ss
Si eR
Weary © wo

-
ar ygyyaye

~
~~
™
~
=
-
oo
~
«
-
o

22
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 24 of 173 PagelD #: 332

Sequoia Energy, LLC

Px a Fd
By: ( [pbtccecne / YoCe FE Al)
Nantg: 2amesC. Justice (717
Title: President ~

State of Virginia }
) ss.
City/County of Roane Ke )

1, Leste Aww laletts , 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IIT who is President of Sequoia Energy, LLC, a Kentucky
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 30“ day of Novernber 2017.
Bau Q
| a .
¢ Ly Dla Lr Li Oatpd site
\ Notary Public oye ANN lets

ghee,
ont ota

My Commission expires: 5-3 {-202]

Notary Registration Number: 75/.0729 = % | REG. #7560729 +

23
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 25 of 173 PagelD #: 333

Infinity Energy, LLC
mf a

ff

a ae KE FZ
By: C (eeccverres fle (SEAL)
Name: Jefnes Codustice, (77

Title: President

State of Nivginia ___)
) ss.
City/County of Apanoke ”_)

L Leslie Aunt Wet S , 8 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, D1 whe is President of Infinity Energy, LLC, a Kentucky
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this apt day of November 2017.

j}..
Zbl Cir Li beg

Notary Public oe Chey

My Commission expires: 5-23/- 2021 > Se NOTARY™.S
Notary Registration Number: 75/,0 72.9 = * F REG. #7560720 +
tq

24
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 26 of 173 PagelD #: 334

Cane-Patch Mining Company, Inc.
as
By: ( (Gee "+7 Vee ©(SEAL)
Name/ James C. Justice(MIY / _

Title: President i

 

State of Vi va ina. )
) 8s.
City/County of Roa KO» )

1, Leste Awa Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II] who is President of Cane-Patch Mining Company,
Inc., a Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 30'* day of November 2017.

it
Chinn il
4 tty,

My Commission expires: 5- 2)-2621 “7 PUBLIC
Notary Registration Number:_ 7540729

DTA tee” >
“en MELT Ko

“trig

25s
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 27 of 173 PagelD #: 335

Meg-Lynn Land Company, Inc.

-
: ( (Lecce of (oreo? )
‘ s C, Justieé (—

Title: President

 

State of nia
$8.
City/County of [0a )

1 Leslie. Avy Wi ells » &@ Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Meg-Lynn Land Company, Inc., a
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Soh day of November 2017.

Aru; Gn Ladesnd

Notary Public RL
My Commission expi oye ANN tees
. Ale : See tees - 4,
y Commission expires: 5-31-2092 | ie Notany™.<%

Notary Registration Number:_7S L072. SY NoTaR 5
ke REG. #7860729 3k S
% MYCOMMISSION 7. =

(thi
or?

. EPRES “Ss
"= 6/8120.2) OS
Pgs 2S
714 EALTA OF

Meare

\
a

26
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 28 of 173 PagelD #: 336

Premium Coal Company, Inc.

oe _ eo

By: Za

Name: ames C, Justice, IT fs
Title: President

  

State of Virginia)
} 8s.
City/County of Roanoke)

1, _Leslte, Awn Wels » 8 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I] who is President of Premium Coal Company, Inc., a
Tennessee corporation, personally appeared before me this day and acknowledged the due

execution of this Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this GO** day of November 2017.

Notary Publi
otary Public ANN etn,

a

My Commission expires: 6-3/-262} SUP hota “pt
~y PUBLIC *

Notary Registration Number: 751,072. £9 oo

= yf REG. 47360729; E
= o's =
+B pees, “SS
Go git 2 “Ss

.
west

%, OG; ve,
oealT HO

hare egy)

27
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 29 of 173 PagelD #: 337

Baden Reclamation Company

a
s

By: V. Gea cauKiy/, feaed (SEAL)
Name: (efies C Justice, Hi
Title: President

State of Mivginia __)

“7 )ss.
City/County of iba»: )

L _Leslu Anwnw Wel Sg a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II] who is President of Baden Reclamation Company, a
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 304% day of November 2017,

4 ic OLun La Dene

Notary Public

 
  

My Commission expires: 5-3

Notary Registration Number:_‘/ _
se 7 REG. #7560729 = *& =
ws eS
G+ HL SS
ty TNS

t
ni

28
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 30 of 173 PagelD #: 338

Nine Mile Mining, Inc.

  
      

 

(SEAL)
Nafee: es C. Justice
Title: President

State of (vein

) 8s.
City/County of One

L leslic, Aw 5 a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, HI who is President of Nine Mile Mining, Inc. a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 30 day of November 2017.

Ale j
Notary Public
My Commission expires: 5-A]-Z.02}
Notary Registration Number; 75/0929

>

‘*, “Meee NS A
WERTH OCS

29

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 31 of 173 PagelD #: 339

Bellwood Corporation
—?
a —S ae

ULpeceorf ke =
\LPeocep flee (SEAL)

mes C. Justigo-fit”

Title: President

 

State of Virginia __)
) 88.

City/County of Proauoke”_)

4 Lesite. aw \ieills , @ Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Bellwood Corporation, a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witmess my hand and official stamp or seal, this 3p day of November 2017.

Notary Public
ag
My Commission expires: 5-31-Z02z| St s NN . Yon,
Notary Registration Number: 754 072.4 SPO NOTARY iy
2NS PUBLIC
=k 5 REG, #7560729 :
= .5 > MYCOMMISSION ;
= o> : =
2 EXPIRES PS
iy. 531,204. OS

Prageysay®

30
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 32 of 173 PagelD #: 340

Bluestone Energy Sales Corporation

Nanieslames Cc. Justioé ML

Title: President b

State of Vi 1g (nia. )
) ss.
City/County of Poanoks +)

1 Leste. Awa Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II who is President of Bluestone Energy Sales
Corporation, a Virginia corporation, personally appeared before me this day and acknowledged
the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 530% day of November 2017.

A sshic Qn Dott
= Notary Public

aay
My Commission expires: 5- 3!-202.1 Sept ANN Wen,
Notary Registration Number:_75ip 0729 = y= no “So +
+k f REG. #7560729 ¢

*
= + MY COMMISSION 7
23 EXPIRES SS

31
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 33 of 173 PagelD #: 341

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC

Sige ,
ff xe P — =.
By: (Leeo—- Gib
Nayher Tames C, Justios A
Title: President

(SEAL)

State of V irc i nia. )

)ss.
City/County of Roanpls , )

L Leste Anw Walls , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IIT who is President of Justice Coal of Alabama, LLC, an
Alabama limited liability company, formerly known as Alabama Carbon, LLC, an Alabama

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this dott day of November 2017.

Au hrm be.0e

Notary Public

tll lnay,
My Commission expires: -31-202) =
Notary Registration Number: “75/5 0'72.9

er htt ag,

ws PUBLIGO St
AL REG. #7560729 + *
wy cOMMNSSION > <=
= EPR, ASS
“ ey. SfSNDAL” =

Semen eat”

*, s
"2, Vive Lia AS

“aan

-
wo
_
pr
=

~~

32
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 34 of 173 PagelD #: 342

Virginia Fuel Corporation

- aor =

a Ky OY
ie a A task (SEAL)
Name? Jarttes C. Justieg H#—
Title: President

 

Stateof =» _Vainia __)
SS,
City/County of Roanoke? = _)
1, Leslie. Aww Walls , & Notary Public of the City/County and State

aforesaid, certify that James C. Justice, III who is President of Virginia Fuel Corporation, a

Delaware corporation, personally appeared before me this day and acknowledged
execution of this Agreement on behalf of the corporation. y ged the due

Witness my hand and official stamp or seal, this SO day of November 2017.

Sys. han fet?

 

Notary Public
. ssl liag,
My Commission expires: 5-3 (-202.1 hg BAN Woy,
Notary Registration Number: “75 07 29 SO horn’ 0%
zai puBLIG -. %
= 4 | REG. #7880728 (ee
= + yy COMMISSION F< =
2B. BOREL | WSF
4G. NDE ES

4, 70); ede! S
oo Wea LTA « o

Tr rgayy gas)

33
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 35 of 173 PagelD #: 343

Justice Low Seam Mining Inc.

LG ater ee Gree _(SRAL)
NanieJomes C. Justi?

Title: President

 

State of . Mi inta. }

. TT. _ ) SS.
City/County of [SbQmno¥e  )

L Leste. Awa Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Justice Low Seam Mining Inc., a

West Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Zoe day of November 2017.
A

ys Cn
é
Notary Public

My Commission expires: 5-3 (-2.62 oN lay
Notary Registration Number: 751, 0 °729 Pope ae Mg,
2G. NoTaRy

2S PUBLIC *
7 REG, #7560729 : &
co 1 MY COMMISSION =
Q. ExPIRES,
By HH 2021 oS
ls wt

w

ne

“tHe ty,

¥,
+e

“en, HEAT

Mera

ho
wo

34
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 36 of 173 PagelD #: 344

Kentucky Fuel Corporation

a ie a “A —Y
By: (A setanll IE hmm (SEAL)
Nam¢rlames C, Justicyf HT.
Title: President

 

State of VI rg Inia )
) ss.

City/County of _bano

i, Leste. Awn Wels , a Notary Public of the City/County and State
aforesaid, certify that James C, Justice, III who is President of Kentucky Fuel Corporation, a
Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this apt day of November 2017.

  

Notary Public
My Commission expires: 5-3i- 261 egy,
Notary Registration Number: 15£0772.9 wy. ANN Wale,
are :
SP NOTARY "Sa,
SP pusuic 8S
= 4 PREG. #7960720 + * E
= 4 yycommissiON 7 x
4S. Ems) “SF
4, Gy BNE i es

MO te .
eo NEA TAS

ary yyyus

35
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 37 of 173 PagelD #: 345

Bluestone Resources Inc.

  
  

ad

ee
amma a pores

= C. Justice, DP
Title: President

(SEAL)

 

bow

siteof —_-Poanoite Viigivin

55.

City/County of Poenoke ) )

1 _Leshe Ann Wals , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IIT who is President of Bluestone Resources Inc., a

Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ape day of November 2017.
Bu bi Chun Lcdetdo
\ Notary Public

My Commission expires: S-3{-202| ray
Notary Registration Number:_'75406729_ ye ANN Wy,

*, al
tases?

Wes
MEAT we

36
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 38 of 173 PagelD #: 346

National Resources Inc.

rE DEX
By: (reer en oS (SEAL)
Nane>Fames C. Justice 1
Title: President

State of V lrg iia }
) ss.
City/County of Kbanoks _)

I, l eal. Anw Wells a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II] who is President of National Resources Inc., a West

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or sea this@D* day of November 2017.

Malte Chane Ladd?
. Notary Public
My Commission expires: 5-3

4 a

iY ENN We re,
1-202] See <
Notary Registration Number: 141.0929

 

37
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 39 of 173 PagelD #: 347

Tams Management, Inc.

By: Bearerg7if7 ean,

Nant Janis. Justice,

Title: President

 

siteof «=» _Vivginta i)

) ss.
City/County of oan.

L Leslie Aww Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Tams Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Both day of November 2017.

Notary Public
ea
My Commission expires: 5-2|-202| Soe 7 NN Wey,
Notary Registration Number:_75/.072.4 _ S GP NOTARY pS,
tng of 2 { *, =
ie] REG. #7560729 2 * S

a
eS
to

ale
rR
mw
Bp
¥. fy

.
tae geet

38
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 40 of 173 PagelD #: 348

Justice Farms of North Carolina, LLC

 

wry oe a
_— -_
y/ Misecot Sec £) (SEAL)
I : es C, Justices HE
ttle: President

State of Vite; thio. )
‘wD _ SS.
City/County of {4

Mila oy
pares Lf

os }

I, _Leshe, Aaa Welle

, a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Justice Farms of North Carolina,
LLC, a Virginia limited liability company, personally appeared before me this day and
acknowledged the due execution of this Agreem

 

ent on behalf of the limited liability company.
Witness my hand and official stamp or seal. this Sot: day of November 2017,

VA Lee 4 Ann li d OL br eet
’ Notary Public
My Commission expires: S- 3/202.
Notary Registration Number:

 
 

att lttzy,

s ty
sik AN 7 Me on
oe NOTARY’. %
SNP Pusuc *,
= ®& : REG. #7560729 + &
Sot MV COMMISSION ¢
2B", exes =

39

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 41 of 173 PagelD #: 349

James C. Justice Companies, Inc.

By: {7 Gernot Gibco 3 (SEAL)

Name(Femes-C, Justice, 1

Title: President

State of Ve YG ny & )
85.
City/County of Roanoke: )

1, Leslie Aavw Wells , 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of James C. Justice Companies, Inc.,

a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Zot day of November 2017.
1/)

 

L<, - ( , = 4
v4 WW) Lig irre Leos.
' Notary Public
oe » Wty),
My Commission expires: 5-31-202] aN N yee,
Notary Registration Number:_'7560729 Sen, mM Be,
Sg ie
“PUB 2

40
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 42 of 173 PagelD #: 350

Twin Fir Estates, LLC

Title: President

State of Virginia)
}ss.

City/County of )

L beste, Away Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IN] who is President of Twin Fir Estates, LLC, a Virginia

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 50" day of November 2017.

rf
bed - ff .
A Neal. Hr Li De ods)

Notary Public
ah 4y,
My Commission expires: S- S1-252.| Oe pon Wes %,

a meester tsa, . 2 Ay

Notary Registration Number: 1546129 See NOTARY 9%,
ke | REG, #7560729 3 * E
. My COMMISSION ! = F
“EMPIRES, SS
Zp, Si3VOAL OF

~

o; Ye
“Mey LTH o wo

rears

41
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 43 of 173 PagelD #: 351

Wilcox Industries, Inc.

(Boewonn = seat)

by ies C. Justice
Title: President

State of ; In
55.
City/County of Roanoke. )

1 Leshe. Roum Wels , & Notary Public of the City/County and State
aforesaid, certify that James C. Justice, Ili who is President of Wilcox Industries, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the ee pth

Witness my hand and official stamp or seal, this BD day of November 2017.

rau Chm Ledete)

Notary Public ota,

ne, ANN Ween,
My Commission expires:_ 5-31-2021 3 “ROTARY” 9%,
Notary Registration Number: _"75/.572.9 TYP puBUe 4%
= fgg. #7507 LE
=e 8 contlssioN :St
= 1M Ss <2
25 ERIN) ASS
Foy. BBS

Vecase?

42
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 44 of 173 PagelD #: 352

Triple J, LLC

es
A ge

(xe “
By: (\ Ptee eee a (SEAL)
Namé:’Tames C. Justice

Title: President

State of Virginia)

) 8S.
City/County of oguola +)

L Leslie, Aww Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, [Il who is President of Triple J, LLC, a Virginia limited

liability company, personally appeared before me this day and acknowledged the due execution

of this Agreement on behalf of the limited liability company. win,
é ; ; ONG ANN yy2e
Witness my hand and official stamp or seal, this 30“ day of November 2017.8 .% red Sy
NOTARY Sn
vo } 4 /\ = “eS PUBLIC a ra
ON i Lan] 4 i ph) 0s? =k! REG. #7560728 xe
* = 5. MYCOMMISSION ! 4 =
Notary Public 3. BPR. $s
_ . 7G S0ed SS
My Commission expires:_5 ~3\- 252) Nye OS
Notary Registration Number: 154,0°12% “M45, im Lites
a. oa 2 ao
Zoe ete e+e HP (SEAL)

NaingeSames C. Justice>etl

State of V Le 1 nia )
; ) ss.

City/County of “Koa wove )

L, Leshe. AN Wetls » a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IM personally appeared before me this day and
acknowledged the due execution of this Agreement.

Witness my hand and official stamp or seal, this 5O"=- day of November 2017.

5 les Lone l i Osada NN te

Se ty
Notary Public Wee Me,
FG NOTARY "S005,
a _ sv! pusuic 3%
My Commission expires: O- 3 [-'2.02.1 Sie ee pPseDreS 1k.
i 1 . Pyar 79 = -R . #756072) * i
Notary Registration Number: 75) 072.9 cat MY COMMISSION ? _. =
_ igs
gory, “<2
4 725,34 20 Al e >

  

»
*

°

43
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 45 of 173 PagelD #: 353

   

/

Stateof esr y/agins a)
) ss.
City/County of G Reevnsaseh_)

I, (reccey®. fen ro rol, a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, personally appeared before me this day and
acknowledged the due execution of this Agreement.

Witness my hand and official stamp or seal, this BY _ day of November 2017.

g
oe he: Tanners Lo Pee: kef sa

‘ Sitar Disb} '

» Ae Notery Po CHL SEAL. veaite §

My Commission expires: /0 - 2.-¢-.4 3. AR bY KELLEY K HENTHORN i

i i ; si, | Greenb

Notary Registration Number: aU ey] as tbrler Gunly Sehocie
Se G ZA Apburg, WH 24804 ‘

,, Pppag ai Re bs Syyeer 4 ,

 

VON : MALAAS EAL)

Namie: Cathy Ly/ ustice J 22S
State of (282 of eadsed)
s5.
City/County of GeeensAyer_)

, Kersey &, HenrHoes/ > & Notary Public of the City/County and State
aforesaid, certify (iat Cathy L. Justice personally appeared before me this day and acknowledged
the due execution of this Agreement.

Witness my hand and official stamp or seal, this 3-7 _ day of November 2017.

Notary Public aad

My Commission expires: /6 ~ 9-9 ~ 3.4
Notary Registration Number:

OFFICIAL SEAL
os Notary Publis, State of Weat Virginia
- F} KELLEY k HENTHORN
Greenbrier Caynty Schoals
a tua Chestnut Street
aw
My cemntasion et Oclober a, 2022

a

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 46 of 173 PagelD #: 354

Chesapeake and Ohio Traveler, Inc,

(SEAL)

 

State of U@sr vas vss )
. 2... ) ss.
City/County of © 2eewsasen )

I Kersey . /feur toe oj, & Notary Public of the City/County and State
aforesaid, certify tha Jillean L. Justice who is President of Chesapeake and Ohio Treelen Ine, a
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 34 _ day of November 2017,

a ie ~wsh f?
CSAS, Ve fH,
AHAL ge ff tt he

 

      

Dy OFFICIAL SEAL
a “rm. Natary Public, State of Weat Virginia
Or ve, KELLEY K HENTHORN
Ph Greenbrler County Schools
202 Chestnut Street
f Lawleburg, WY 24860t
‘My commission expires October 29, 2022

My Commission expires:_/0 - 3-9 - 2-2
Notary Registration Number:

 
         
   

45
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 47 of 173 PagelD #: 355

The Greenbrier Resort and Club Management
Company

4 P . } f . / 7
By: \ Zhe Awa ALY
Name: /Jillean L. Jugtigg
Title: President

(SEAL)

 

State of les rw i £67 meh)

) ss.
ri #2

City/County of OL ee) 8230 2_)

I, {Bab Ee: Lfewt blend , 4 Notary Public of the City/County and State
aforesaid, certify that Jillean L. Justice who is President of The Greenbrier Resort and Club
Management Company, a Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 2G _day of November 2017.

i,
“i

  
  

 

 

My Commission expires: = 2.9 ~ 3. 3, . > cx
ssion ! ea, OFFICIAL SEAL
Notary Registration Number: fe es, Notary Public. Stats of Weal Virgtata
Sid h KELLEY K HENTHORN
Es f Greenbrier Courtly Setraols
+ 202 Chestnut Street

aft Lewlaburg. WY 24904
n ily Bammistien Cxpires October 29. 2023

 

46
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 48 of 173 PagelD #: 356

 

 

Greenbrier JA, Ine.

Sf iy 7% + / bai
By: WA hee 7 Yd es __ (SEAL)
Namey Jfilean L, Justi¢e/

Title: / President

State of Ast ie 6 fuip)
s5.
City/County of GA.cev defer )

L Ketsey K. Hev7itorcd, a Notary Public of the City/County and State
aforesaid, certify thit Jillean L. Justice who is President of Greenbrier TA, Inc, a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this_ 5.7 _ day of November 2017,

  
  

   

Notary Public

a OFFICIAL BEAL
Boa, Notory Public, Stale af West Virginia
eth ian a KELLEY K HENTHORN
 ©Greenbriar County Senools
202 Chestnut Sirest

My Commission expites: /D~ 29-3 2.
Notaty Registration Number:

“ie Lewlaburg. WY 2sq01
My commission expires Ociobtr 29, 2022

—_— EE

 

47
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 49 of 173 PagelD #: 357

Old White Club Corporation

      

 

 

 

By: (SEAL)
Name: filJean L. aan
Title: sident /

Siate of AMsT UieGinia )

Ss.
City/County of GAeen Assos )

L 4 ‘ #~/, a Notary Public of the City/County and State
aforesaid, certify that Jillean L, Justice who is President of Old White Club Corporation, a West
Virginia corpotation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this S-7 day of November 2017.

  
 
 
 
 

  

My Commission expires: /0 - 3-7 - 2.2
Notary Registration Number:

Mane OFFICIAL SEAL
& - ay Notety Public, State of Wast Virginia
shee = KELLEY K HENTHORN r
P Greenbrier County Schools 4

eel

208 Chestnut Streat
Lewisburg, WY 240901
My comadeaion axpirag October 28, 2022

 

48
: 358
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 50 of 173 PagelD #

The Old White Development Company

  
     
 

 

By: — Vb hobi (SEAL)
Name: /1l}éan L, Just oe /
Title: Président a

Stateof Alesr wsne catA_)

) ss.
City/County of _G

    
 

p a o r
fe2 ews Alege

    

    

L Kesey KAA uy ford , a Notary Public of the City/County and State
aforesaid, certify that Jillean L. Justice who is President of The Old White Development
Company, a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official.stamp or seal, this of _ day of November 2017,

  
  

  

-” OFFICIAL SEAL
Notary Public, State of West Virginia

| KELLEY K HENTHORN

issi ites: /O- AP+S
My Commission expires Om AP-32 Greadtites EN THOR
202 Chestnul Straet

Notary Registration Number:
tary Regi reer ) a ff Lewinburg. WY 2a901
Sou th Qastf wen rt J fiycommlesion Gxpiita Octoner a0, 2022

     
  

By: (SEAL)
Name: James C. Justice, [iT
Title: President

State of i?

8S.
City/County of Fa eee)

I, ; 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Southeast Coiton, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this day of November 2017.

 

Notary Public

My Commission expires:
Notary Registration Number:

49
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 51 of 173 PagelD #: 359

The Old White Development Company

By: (SEAL)
Name: Jillean L. Justice
Title: President

State of ns |

) ss.

City/County of _..)

L , a Notary Public of the City/County and State
aforesaid, certify that Jillean L. Justice who is President of The Old White Development

Company, a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation,

Witness my hand and official stamp or seal, this day of November 2017.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

Southeast Cotton, Ine.

By: (SEAL)
NamemdJames C. Justice/ LH —

Title: President

State of V Ig ina )
. ) ss.
City/County of “Roane Ye )

L Lestre. Awa Wells » 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, Til who is President of Southeast Cotton, Inc., a West

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Sot day of November 2017.

fi .
OAL ¢ OLinn| = Libsts Le gee tee ¥
am Notary Public OVE ASN Wess.

My Commission expires:_ 5-3 1-202|

ws BUBLIG
Notary Registration Number- "ISLD92.4

:

te # EG. #7560729 + E
2 MY COMMISSION 3 = =

~S, EPIRES SS

Cs

tt; 4
Frraqqyyy
49
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 52 of 173 PagelD #: 360

American Turf Grass Corporation
rd

Ia Ss a Mh EL
By: _\ (AE eereery GFPO— spar)
Name Ldames-C. Justice, ——
Title: President

 

\/s

State of VI vgunia, _)
ss.

City/County of (So }

 

1, extie houw Wells » @ Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of American Turf Grass Corporation,
a Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Bt. day of November 2017.

Li fet te
Notary Public

eeelligy,

My Commission expires: 5-3|-202.| se ANN gin
Notary Registration Number: '75i, 6 72.9 Ge tiorany <<
“we PuBuCc

* *
Meee’

50
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 53 of 173 PagelD #: 361

Rapidan, LLC
By: L-Peecere Jen~™ __snar)
Nawic? Sans C. Justide; Tit

Title: President

State of VG Inia )
. mT sy ) ss.

City/County of Koawols )
1, Leste. Ana laletts

aforesaid, certify that James C. Justice, II w

, 8 Notary Public of the City/County and State
limited lability company, personally app

ho is President of Rapidan, LLC, a West Virginia

eared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this A.

QU day of November 2017.
f
ZMa lee tn Lt Ded?

Notary Public
My Commission expires: 6-3 (-Z02)

Notary Registration Number; 7360729

31
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 54 of 173 PagelD #: 362

Blue Ridge Farm Center, Inc.

By: (SEAL)
Name’ Jatites C, JusticePtit™

Title: President

oe

State of i

} ss.
City/County of “Roar oe )
1 leshe, favw Waicils , a Notary Public of the City/County and State

 

aforesaid, certify that James C. Justice, IIT who is President of Blue Ridge Farm Center, Inc., a
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Foe day of November 2017.

Wali nm Lideend

 

Notary Public
My Commission expires: 5-31-Zoz{ ee eN, N ny,
Notary Registration Number:_‘75/,6°129 = per, My “,
: NOTARY "Se %,
“es puBLic 8

52
~

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 55 of 173 PagelD #: 363

Justice Family Farms, LLC

     

2 FR _
ay , ZE, os

By: Vi <fErseoonin/( 7 ***? (SEAL)
Nam¢:-James C. Tustich 4

Title: President

State of Vivg Inia. )
ss.
City/County of Roane a }

1 Lesive. Aan fells » a Notary Public of the City/County and State
aforesaid, certify that Justice Family Farms, LLC who is President of Justice Family Farms,
LLC, a West Virginia limited liability company, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal Ahis Ste day of November 2017.

 

2.
My Commission expires: §-3I-2p2. G
Notary Registration Number: ; AP O72 4

Zo: MY COMMISSION ?
a :
2B. opines SS
%, Bp. '+.5'31/20 se

areas

33
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 56 of 173 PagelD #: 364

Black River Coal, LLC

- 7 a »
By: a omen ferer> _ (SEAL)
Namér Jafhes C. Justo ti
Title: President

State of Virginia)
} ss.
City/County of ‘Roonoke *_

I Lele Awy Wells __, & Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II] who is President of Black River Coal, LLC, a
Delaware limited liability company, personally appeared before me this day and acknowledged
the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this SOIL. day of November 2017.

J. Vf
ZL. yale (bin Lidig.d

Notary Public elt gs,
ANN yy)

My Commission expires: 5-3-2571 PP Notany
Notary Registration Number; /5/,A72! FY PuBuic
= * ; REG. #7560729 :

33264506
> RY commission :

55
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 57 of 173 PagelD #: 365

Greenthorn LLC

——

     

a atity

   

1 KLEIN P Gere (SEAL)
Nant-Sames C. Justheé-4ii—
Title: President
State of Vi¥ginia _)
| Bone io
City/County of _ F\p¢

OAS b

i Leste Aww Wells
aforesaid, certify that James C. Justice,
limited liability company,

execution of this Agreeme

 

, a Notary Public of the City/County and State
I who is President of Greenthorn LLC, a Kentucky

personally appeared before me this day and acknowledged the due
nt on behalf of the limited liability company.

Witness my hand and official stamp or seal, this S50 day of November 2017,

 

PMoltc Chum. LD doe mein,
Notary Public ye ANN Wet,
2 NOTARY aS %
My Commission expires: S~ 2 [-2.52.| “ie PUBLIC
Notary Registration Number: 74 @ 012.9

54
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 58 of 173 PagelD #: 366

First AMENDED AND RESTATED FORBEARANCE AGREEMENT

This First Amended and Restated Forbearance Agreement (this “Agreement”), dated as
of December 26, 2017 (the “Execution Date”), by and among each of the undersigned persons or
entities (individually and collectively, the “Justice Entities”) and Carter Bank & Trust (“Lender”)
recites and provides as follows:

RECITALS

A. Each of the Justice Entities has heretofore executed and/or delivered to Lender
loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements (collectively, the “Loan Documents”) that evidence, guarantee, secure or otherwise
were executed and/or delivered in connection with loans, financial accommodations and/or other
extensions of credit by Lender to one or more of the Justice Entities (collectively, the “Loans”.

B. Certain of the Justice Entities, namely Bluestone Energy Sales Corporation (Loan
No, 2-31), A & G Coal Corporation (Loan No. 940), Alabama Carbon, LLC
941), Bellwood Corporation (Loan No. M1234), Justice Low Seam Mining, Inc. (Loan Nos.
ames and [l844), Kentucky Fuel Corporation (Loan No. 9083), Virginia Fuel
Corporation (Loan Nos. [R082 and §B291), James C. Justice Companies. Inc. (Loan mall
7244), Justice Farms of North Carolina, LLC Cams No S73 and
49-70), Justice Coal of Alabama, LLC (Loan No. 2-76), James C. Justice, II (as
guarantor), Cathy L. Justice (as guarantor), James C. Justice, II (Loan No. SNENES2-83 and

as guarantor) are in default with respect to the above-described loans issued to each of them by
Lender (collectively, the “Defaulted Loans”),

Cc. By that certain Forbearance Agreement dated November 22, 2017 (the “Original
Forbearance Agreement”), the Justice Entities and Lender agreed to certain indulgences as more
fully set forth therein.

D. Because without an extension of the Forbearance Agreement, the Defaulted Loans
will be in default, Lender will have the immediate right to exercise any and all of its rights and
remedies against the Justice Entities and the collateral relating to the Defaulted Loans under the
applicable Loan Documents, at law, in equity or otherwise. The Justice Entities that are not
direct or indirect obligors with respect to the Defaulted Loans hereby acknowledge and agree
that they have received good and valuable consideration deemed valuable at law as a direct result
of the benefits that each will derive from this Agreement. The Justice Entities have requested
that Lender further forbear from exercising such rights and remedies as set forth below. Subject
to the terms and conditions of this Agreement, Lender has agreed to such request,

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and in
the other documents contemplated hereby, the receipt and sufficiency of which consideration is
hereby mutually acknowledged, the parties hereto hereby agree as follows:
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 59 of 173 PagelD #: 367

AGREEMENTS

 

1. Recitals. The foregoing recitals are confirmed by the parties as true and correct
and are incorporated by this reference. The recitals are a substantive, contractual part of this
Agreement,

2. Conditions Precedent; Settlement.

(a) Conditions Precedent. Lender’s obligations under this Agreement are
subject to satisfaction of the following conditions:

 

(i) Lender’s receipt of an original of this Agreement,
executed by or on behalf of the Justice Entities, with the
notarial acknowledgements properly completed;

(ii) The Justice Entities shall have paid Lender
$2,288,360.04 representing interest payments due for the
Defaulted Loans through the payment due on November
1, 2017; and

(iii) | The Justice Entities shall have paid Lender all regularly
scheduled payments due on December 1, 2017 for all
Loans that are not Defaulted Loans (the payments
required under (ii) and (iii) herein shall be referred to as
the “Initial Payment”).

(b) Settlement. Setilement of the transactions contemplated by this
Agreement (“Settlement”) shall occur at the offices of Lender on or before Noon (local time) on
or before the Execution Date.

3. Forbearance Period.

(a) Forbearance Period. Subject to the conditions set forth herein and unless
earlier terminated pursuant to Section 13 hereof, Lender agrees that it will forbear from
exercising any of its rights or remedies, legal or equitable, against the Justice Entities pursuant to
the Defaulted Loans from the Execution Date until 5:00 p.m. (local time) on January 31, 2018
(the “Forbearance Termination Date”), The period from the Execution Date to the Forbearance
Termination Date shall be referred to as the “Forbearance Period.”

(b) Accrual of Interest on the Defaulted Loans. Each of the Justice Entities
agrees that interest shall continue to accrue at the prevailing contractual rate on the outstanding
principal balance of the Defaulted Loans during the Forbearance Period.

(c} Payments on the Non-Defaulted Loans. Each of the Justice Entities

shall make all regularly scheduled payments as and when due on all Loans that are not Defaulted
Loans.
ee,

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 60 of 173 PagelD #: 368

4. Deliveries at Settlement. At Settlement, the Justice Entities shall deliver to
Lender or execute and deliver to Lender, as may be applicable, the following:

(a) Initial Payment. The Initial Payment.

(b) Financial Information. Such financial statements of the Justice Entities
that have been prepared in accordance with generally accepted accounting principles applied on
a consistent basis, certified as true and correct by the Justice Entities as Lender may reasonably
require, together with true and complete copies of the Justice Entities’ 2016 Federal tax returns
(and all statements and schedules filed therewith). In particular, financial reports for all coal and
farm companies through October 31, 2017 must be delivered prior to Settlement.

5. Covenants Relating to the Collateral. The Justice Entities agrees as follows:
(2) Appraisals; Property Inspections.

di) Appraisals, Each of the Justice Entities hereby acknowledges and
agrees that Lender may obtain an appraisal or analysis of the collateral securing various loans to
the Justice Entities (“Collateral”) at such time or times that Lender deems such appraisal or
analysis is necessary in its discretion, and the Justice Entities shall be obligated to reimburse
Lender for the costs thereof upon demand. The Justice Entities agree to provide access to the
Collateral to Lender and its appraisers/analysts in connection with such appraisals and/or
analyses and to cooperate fully, and cause their respective officers, employees and agents to
cooperate fully, with all reasonable requests made by Lender or such appraisers/analysts in
connection therewith.

(i) Collateral Inspections. The Justice Entities hereby acknowledge
and agree that Lender may obtain inspection reports with respect to the Collateral at such time or
times that Lender deems such reports necessary in its discretion, and the Justice Entities shall be
obligated to reimburse Lender for the costs thereof upon demand. The Justice Entities agree to
provide access to the Collateral to Lender and its inspectors in connection with such reports and
to cooperate fully, and cause their respective officers, employees and agents to cooperate fully,
with reasonable requests made by Lender or such inspectors in connection therewith.

6. Financial Statements and Information. Until the Loans indefeasibly paid in
full (j) the Justice Entities shall provide Lender within 30 days after Lender’s written request
therefor current operating financial statements in form and substance acceptable to Lender,
together with an executed copy of cach of the Justice Entities’ most recent filed federal tax return
with all schedules and attachments thereto and worksheets with respect thereto, certified in
writing by the Justice Entities to be true, correct and complete, and (ii) the Justice Entities shall
provide Lender from time to time with such other and further financial information as reasonably
required by Lender as soon as it is available, but, in no event, later than 30 days after such
request by Lender, specifically including but not limited to status reports regarding any pending
litigation.
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 61 of 173 PagelD #: 369

7. Representations, Warranties, Acknowledgments, and Agreements, The
Justice Entities hereby represent, warrant (which representations and warranties shall survive the
execution and delivery of this Agreement), acknowledge, and agree, as may be applicable, as
follows:

(a) Status of Justice Entities. Each of the Justice Entities (other than each
Justice Entity who is a natural person) is a limited liability company or a corporation duly
organized, validly existing, and in good standing under the laws of the state in which it is
organized, and is qualified to transact business in each other state that, because of the nature of
its business, it is required to be qualified to transact business. Each of the Justice Entities has
taken all necessary action to authorize, execute, deliver and perform this Agreement and all other
agreements between it and Lender.

(b) Valid and Binding Obligations. This Agreement, the Loan Documents,
as amended hereby, and any other documents executed in connection herewith or therewith,
when executed and delivered, will constitute the legal, valid, and binding obligations of the
Justice Entities, enforceable in accordance with their respective terms.

(c) Renewal; Lien Continuation; No Novation; Reaffirmation. Each of the
Justice Entities hereby expressly affirms, renews and reaffirms the Loan Documents to the extent it
is a party thereto, and, except as expressly modified by this Agreement, each promises to pay and
perform its respective obligations under each of the Loans and Loan Documents to the extent it is a
party thereto. Nothing herein shall in any manner diminish, impair or extinguish any of the Loans
or Loan Documents or the liens and security interests created pursuant to any of the foregoing. The
liens and security interests of the Loan Documents are not waived or modified in any respect. The
execution and delivery of this Agreement shall not constitute a novation of the debt evidenced by
any of the Loan Documents. Without limiting the generality of the foregoing, each of the Justice
Entities hereby acknowledges and agrees that, except as expressly modified by this Agreement, (i)
the execution and delivery of this Agreement does not and shall not in any respect affect or impair
any of its obligations, covenants or agreements under any of the Loan Documents and (ii) it
hereby expressly affirms, confirms and reaffirms all of its obligations under the Loan Documents
to the extent it is a party thereto.

(d) Continuing Obligations. The Justice Entities hereby acknowledge and
agree that Lender has no obligation to make any loans or advances to or for the benefit of any of
the Justice Entities under any of the Loan Documents or this Agreement. Each of the Justice
Entities hereby acknowledges and agrees that Lender has the present right to exercise any and all
rights and remedies available to it under the Loan Documents, at law, in equity or otherwise, and
all other rights and remedies available to Lender, all of which rights and remedies Lender hereby
expressly reserves. Each of the Justice Entities hereby acknowledges and agrees that interest,
late charges, attorneys’ fees and costs, and all other costs and expenses described in the Loan
Documents continue to accrue, and each of the Justice Entities hereby agrees, jointly and
severally, to pay all such interest, late charges, attorneys’ fees and costs, and all other costs and
expenses in accordance with the Loan Documents, as modified by this Agreement.

(ec) No Waiver. The execution, delivery and performance of this Agreement
wee we TT

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 62 of 173 PagelD #: 370

by Lender and the acceptance by Lender of the performance of each of the Justice Entities
hereunder (a) shall not constitute a waiver or release by Lender of any default or event of default
that may now or hereafter exist under any of the Loan Documents and (b) except as expressly
provided in Section 2 hereof, shall be without prejudice to, and is not a waiver or release of,
Lender’s rights at any time in the future to exercise any and all rights conferred upon Lender by
the Loan Documents, at law, in equity or otherwise, including without limitation the right to
institute foreclosure proceedings or to institute collection proceedings against any or all of the
Justice Entities. Each of the Justice Entities hereby expressly waives any and all claims or rights
now or hereafter arising from or related to any delay by Lender in exercising any rights or
remedies under the Loan Documents.

() Good and Marketable Title. Each of the Justice Entities has good and
marketable title to all of its assets, including, but not limited to, the Collateral, in fee simple,
subject to no mortgage, indenture, pledge, lien, conditional sale contract, security interest,
encumbrance, claim, trust, or charge except as has been disclosed to Lender in writing.

(g) No Consent or Filing. No consent, license, approval, or authorization of,
or registration, declaration, or filing with any court, governmental authority, or other person,
entity or agency is required in connection with the valid execution, delivery, or performance of
this Agreement or the other documents required by this Agreement or in connection with any of
the transactions contemplated thereby.

(h) No Violations. The execution, delivery, and performance by each of the
Justice Entities of its obligations hereunder and under the documents required hereby and the
performance by each of the Justice Entities of its respective obligations under the other Loan
Documents will not violate or cause a default under any mortgage, deed of trust, borrowing
agreement, or any other instrument or agreement to which such Justice Entity is a party. None of
the Justice Entities is in violation of any term of any indenture, instrument, or agreement to
which it is a party or by which it or any of its properties may be bound, resulting, or which might
reasonably be expected to result, in a material and adverse effect upon any of the property that
comprises the Collateral or any of the Justice Entities’ businesses or assets. The Justice Entities
are not in violation of any order, writ, judgment, injunction or decree of any court of competent
jurisdiction, any governmental authority or any arbitrator. The execution and delivery of this
Agreement and the documents required in connection herewith and the performance of all of the
same are and will be in compliance with the foregoing and will not result in any violation or
result in the creation of any mortgage, deed of trust, lien, security interest, charge, or
encumbrance upon any properties or assets of any of the Justice Entities except in favor of
Lender unless otherwise required or permitted under the terms of the Loan Documents. There
exists no fact or circumstance not disclosed in this Agreement or in the documents executed,
delivered or otherwise furnished by any of Justice Entities in connection herewith which
materially adversely affects or in the future may materially adversely affect the condition,
businesses, or operations of any of the Justice Entities.

63) Accuracy and Completeness of Information. All information,

documents, reports, statements, financial statements, and data heretofore submitted by or on
behalf of the Justice Entities are true, accurate and complete, and none contains any material
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 63 of 173 PagelD #: 371

misstatement of fact or omits to state any fact necessary to make the statement contained therein
not misleading. All financial statements (including any notes or schedules which are a part of or
pertain to the financial statements) submitted by the Justice Entities accurately reflect (i) the
financial condition of the Justice Entities as of the dates thereof and for the periods referred to
therein, and (ii) the results of the business operations of any of the Justice Entities for the periods
covered thereby. All material information in the Justice Entities’ possession which might bear
on Lender’s decision to enter into this Agreement has been supplied by or on behalf of Justice
Entities prior to Settlement, and none of the Justice Entities has failed to disclose to Lender in
writing any facts or information that could reasonably be expected to result in a material adverse
effect with respect to such Justice Entity, During the term of this Agreement, each of the Justice
Entities agrees promptly to advise Lender in writing of (i) any and all new information, facts, or
occurrences which would in any way supplement, contradict, or affect any financial statements
or other information furnished to Lender, (ii) the occurrence of any default or event of default, or
the occurrence of any event that with the giving of notice or the lapse of time, or both, would
constitute a default or an event of default under this Agreement or any of the Loan Documents,
or (iii) the occurrence of any event that would have a material adverse effect upon (A) the
business, assets, properties, liabilities, condition (financial or otherwise), results of operations or
business prospects of any of the Justice Entities, (B) the ability of any of the Justice Entities to
perform any obligation under this Agreement or any of the Loan Documents, (C) the legality,
validity, binding effect or enforceability of this Agreement or any of the Loan Documents, or (D)
the ability of Lender to enforce any of its rights or remedies under or in connection with this
Agreement or any of the Loan Documents.

G) No Cause of Default, The Justice Entities’ entering into this Agreement
(or the documents required hereby) will not immediately, or with the passage of time, the giving
of notice, or both, cause the Justice Entities to violate or be in default under any agreements or
obligations.

(k) No Violations of Law. None of the Justice Entities is in violation of any
applicable federal, state, or local law, rule, statute, regulation, or ordinance, nor will the
execution and delivery of this Agreement (or any of the documents required hereby) by any of
the Justice Entities cause any of the Justice Entities to be in such violation.

 

(I) No_Litigation, There are no actions, suits, arbitrations or other
proceedings pending or, to the knowledge of the Justice Entities, threatened against any of the
Justice Entities, any of their respective assets, or any property that comprises the Collateral
except as set forth on the attached Litigation Exhibit.

(m) Tax Returns. Each of the Justice Entities has duly filed all federal, state,
local and other tax returns required to be filed and has duly paid all taxes required by such
returns, The Justice Entities have not received any assessments by the Internal Revenue Service
or other taxing authority for unpaid taxes.

 

(n) Environmental Matters. To the best of the Justice Entities’ knowledge,
none of the Justice Entities is in violation of any environmental law, rule, or regulation,
including, without limitation, any laws affecting wetlands, the Environmental Protection Act, the
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 64 of 173 PagelD #: 372

Chesapeake Bay Preservation Act, the Occupational Safety and Health Act, the Comprehensive
Environmental Response, Compensation and Liability Act, or the Resource Conservation and
Recovery Act.

(0) Regarding the Collateral. None of the Justice Entities has any
knowledge of any material latent defect with respect to any of the Collateral that has not been
disclosed to Lender in writing.

(p) Bankruptcy. The Justice Entities, recognizing that Lender has changed
its position in reliance on the representations, acknowledgments, agreements, and warranties of
Justice Entities set forth herein and in the documents required hereby, and they further agree that:
(@) upon the occurrence of an Event of Default hereunder, the Justice Entities will not attempt to
delay, frustrate, or raise any meritless defenses to Lender’s exercising its rights and remedies
against any of the Justice Entities and/or the Collateral under applicable documents, applicable
law or otherwise; (ii) if there is filed by or against any of the Justice Entities within 24 months
after the Execution Date a petition under the United States Bankruptcy Code, the Justice Entities
irrevocably and absolutely admit and agree that Lender is entitled to the automatic, immediate
and absolute lifting of any stay as to the enforcement of Lender’s rights or remedies against the
Collateral under applicable documents and applicable law, including, but not limited to, the stay
imposed by 11 U.S.C. § 362, as may be amended from time to time (collectively, the “Stay”).
The Justice Entities hereby absolutely and irrevocably consent to the immediate lifting of the
Stay and will not contest, and will affirmative consent and cause its counsel to affirmatively
consent, to any motion or other proceeding filed by Lender to lift the Stay. Nothing in this
Agreement shall be deemed in any way to restrict or limit Lender's right to seek in the United
States Bankruptcy Court or any other court of competent jurisdiction any relief Lender may
deem appropriate in the event that a voluntary or involuntary petition is filed by or against any of
the Justice Entities under applicable provisions of the United States Bankruptcy Code. The
representations, acknowledgments, agreements, and warranties set forth in this Agreement have
been made by the Justice Entities as a material inducement to Lender to enter into this
Agreement. Lender has reasonably relied upon the representations, acknowledgments,
agreements, and warranties set forth in this Agreement, has changed and will continue to change
its position in reliance thereon, and would not have entered into this Agreement without such
representations, acknowledgments, agreements, and warranties. Each of the Justice Entities
hereby acknowledges and agrees that this Agreement is not being made or entered into with the
intent to hinder, delay or defraud any entity or person.

(q) Further Assurances. Each of the Justice Entities hereby agrees to
execute and deliver, from time to time, to Lender promptly upon request from Lender and at the
sole expense of each of the Justice Entities, such additional certificates, papers, documents,
instruments, opinions and agreements as may be necessary or appropriate, as determined in
Lender’s sole opinion, to consummate the transactions herein contemplated, to perform such acts
as Lender may request to effect the purposes of this Agreement, and to secure to Lender the
benefits of all rights and remedies conferred upon Lender by the terms of this Agreement and the
Loan Documents.

8. No Novation. It is the express intention of all parties to this Agreement that
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 65 of 173 PagelD #: 373

nothing contained herein shall be construed to constitute a novation with respect to any of the
Loans or Loan Documents.

9. Negotiations; Only Written Agreements. The Justice Entities acknowledge that

they are about to commence negotiations with Lender concerning the payment and
collateralization of the Defaulted Loans, and discuss payment options that the parties believe to
be mutually beneficial. A purpose of this Agreement is to clarify the nature and terms of such
negotiations. Except as expressly set forth herein, as of the Execution Date, Lender has not
agreed to modify any of the Obligations or to forbear from exercising any of its rights or
remedies relating thereto and Borrowers acknowledge that. The discussions and negotiations
among the parties may be time-consuming and complex. This Agreement will confirm that
while there may be many matters that the parties hope to discuss, no agreement shall be
enforceable unless in writing and duly authorized and executed by ail parties. Lender's
forbearance shall be governed solely by the terms of this Agreement. To avoid confusion or
misunderstanding, the parties agree that this Agreement and the Loan Documents may be
amended only in writing.

10. Applicable Law, Jurisdiction and Venue. The Loan Documents shall be

construed in accordance with and governed by the laws of the Commonwealth of Virginia and
shall bind the Justice Entities and Lender. Each of the Justice Entities hereby irrevocably agree
that any legal action or proceeding arising out of or relating to this Agreement or any of the
Loans or Loan Documents shall be instituted exclusively in either the Circuit Court of the City of
Martinsville, Virginia or the United States District Court for the Western District of Virginia,
assuming such latter court has jurisdiction. Each of the Justice Entities hereby consents to the
jurisdiction of such courts and waives any objection relating to the basis for personal or in rem
jurisdiction or to venue which the Justice Entities may now or hereafter have in any such legal
action or proceedings.

11. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY
APPLICABLE LAW, EACH OF THE JUSTICE ENTITIES HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING UNDER OR
OUT OF THIS AGREEMENT, THE LOANS, THE LOAN DOCUMENTS OR OUT OF
THE CONDUCT OF THE RELATIONSHIP AMONG THE JUSTICE ENTITIES, OR
ANY OF THEM AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THIS AGREEMENT. FURTHER, EACH OF THE
JUSTICE ENTITIES HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF LENDER, NOR LENDER’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT SEEK TO ENFORCE
THIS WAIVER OF THE RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION. NO REPRESENTATIVE OR AGENT OF LENDER OR LENDER'S
COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS
PROVISION.

12, Joint and Several Liability. Each and every obligation of any of the Justice
Entities contained in this Agreement shall be the joint and several obligations of each of the
Justice Entities.
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 66 of 173 PagelD #: 374

13. Events of Default; Remedies,

(a) Events of Default. Each of the following shall constitute an Event of
Default hereunder and under each of the Loan Documents: (i) the failure of any of the Justice
Entities to perform or observe any monetary covenant or agreement contained herein or in any of
the Loan Documents, as amended hereby; (ii) the failure of any of the Justice Entities to perform
or Observe any covenant or agreement contained herein or in any of the Loan Documents, as
amended hereby, relating to insurance coverage on any of the property that comprises the
Collateral; (iii) the failure of any of the Justice Entities to perform or observe any covenant or
agreement contained herein or in any of the other Loan Documents, as amended hereby; (iv)
discovery by Lender that any representation or warranty made by any of the Justice Entities
herein or in any report delivered by any of the Justice Entities to Lender was materially untrue,
incorrect, misleading or is breached in any material respect; (v) if any of the Justice Entities does
not permit Lender or its agents to inspect any of the property that comprises the Collateral or the
business records of any of the Justice Entities, as applicable, with respect thereto during regular
business hours with at least two business days’ notice; (vi) any lien, claim or charge, including,
without limitation, any abstract of judgment, is filed against or with respect to any of the
Collateral, whether or not naming any of the Justice Entities as a defendant; (vii) Lender receives
notice of any garnishment against any deposit or other account maintained by any of the Justice
Entities at Lender or any other financial institution, or Lender receives notice of any tax lien or
other lien in favor of any governmental authority or other creditor that has been assessed or filed
against any of the Justice Entities or any of their respective properties or assets; or (viii) there is
filed by or against any of the Justice Entities a petition in bankruptcy or a petition for the
appointment of a receiver or trustee for any property or assets of the Justice Entities, or if any of
the Justice Entities files a petition for reorganization under any of the provisions of the Federal
Bankruptcy Code or of any similar federal or state law, or if any of the Justice Entities makes a
general assignment for the benefit of creditors, or makes any insolvency assignment, or is
adjudged insolvent by any court of competent jurisdiction, or the Justice Entities takes any action
in furtherance of the foregoing.

(b) Remedies. Upon the occurrence of any Event of Default hereunder, in
addition to any other remedy provided herein or in the Loan Documents, (i) the Forbearance
Period shall immediately terminate and the Defaulted Loans shall be immediately due and
payable in full; Gi} Lender, at its option and without notice to any of the Justice Entities, may
exercise all rights and remedies available to it hereunder and/or under all of the Loan
Documents, under applicable law or otherwise against any or all of the Justice Entities and/or
any Collateral, including, but not limited to, electing to instruct the trustees under the applicable
deeds of trust to sell the Collateral by foreclosure, confessing judgment jointly and severally
against any applicable Justice Entity and (iv) interest shall accrue on the outstanding balance of
the indebtedness evidenced by the Loan Documents at the fixed annual rate of interest of
eighteen percent (18%) until the indebtedness evidenced by the Loan Documents is paid in full.

(c) Costs and Expenses, The Justice Entities shall pay or reimburse Lender
for, as may be applicable, upon demand, all costs and expenses incurred by Lender in collecting
the Loans, with or without litigation, or in preserving, perfecting, protecting, or disposing of any
of the Collateral or the obligations evidenced by any of the Loan Documents, including, but not
em ete eR

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 67 of 173 PagelD #: 375

limited to, reasonable attorneys’ fees and costs.

14. Notices. Any notice required or permitted by or in connection with this
Agreement or any of the other Loan Documents shall be in writing and shall be made by hand
delivery, by Federal Express, UPS, or other similar overnight delivery service, or by certified
mail, return receipt requested, postage prepaid, addressed to Lender or the Justice Entities at the
appropriate address set forth below or to such other address as may be hereafter specified by
written notice by Lender or the Justice Entities, and notice shall be considered given as of the
date of hand delivery, delivery to Federal Express, UPS, or other similar overnight delivery
service, or two business days after the date of mailing, independent of the date of mail delivery
or whether delivery is in fact made, as the case may be:

If to Lender: Carter Bank & Trust
Attn: Phyllis Q. Karavatakis, President and Chief
Banking Officer
1300 Kings Mountain Road
Martinsville, VA 24112

With a copy to: Jonathan L, Hauser, Esq.
Troutman Sanders LLP
222 Central Park Avenue
Suite 2000
Virginia Beach, VA 23462

If to Justice Entities:
With a copy to:

15. Miscellaneous Provisions. The Loan Documents are hereby amended to reflect
the terms of this Agreement. Any election, determination, selection, or acceptance by Lender
contemplated under this Agreement and/or any document contemplated hereby (individually, a
“Modification Document” and collectively, the “Modification Documents") may be made in
Lender’s sole and absolute discretion. This Agreement and all Modification Documents shall be
deemed to be Loan Documents. Any reference to the maturity of any Loan shall mean its
maturity, whether its stated maturity, by acceleration or otherwise. If any deadline in any Loan
Document falls on a weekend or a holiday, the deadline shall be extended to the next business
day. All payments due under any Loan Document shall be paid to Lender in immediately
available funds. Each of the Justice Entities jointly and severally agrees to defend, indemnify,
and hold Lender harmless from and against all claims, loss, liability, damage, and expense,
including attorneys’ fees and costs as provided herein, suffered or incurred by Lender, directly or
indirectly, by reason of, or which results, arises out of or is based upon the failure of any of the
Justice Entities to comply with any of the covenants made herein or in any of the Loan
Documents or from a breach of any representation or warranty made herein or therein, or in
connection with any of the property that comprises the Collateral or any action taken by Lender
pursuant to the terms of this Agreement or any of the Loan Documents (except actions by
Lender determined by a court of competent jurisdiction to be willful or grossly negligent). In

10
sumone | + meee ee

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 68 of 173 PagelD #: 376

any Modification Document, “so long as no Event of Default exists” shall mean “so long as no
Event of Default exists hereunder and no event has occurred which, with the giving of notice or
the lapse of time, or both, would constitute such a default.” Any amount added to the balance
due on a Loan pursuant to the terms of 2 Modification Document or of any of the other Loan
Documents shall accrue interest at the default rate set forth in such Loan Document, or, if no
default rate is set forth therein, at the fixed annual rate of eighteen percent (18%), be secured by
all the collateral then pledged to secure such Loan, and be due and payable in full on the earlier
to occur of ten days after Lender's written demand therefor or upon the maturity of such Loan.
TIME IS OF THE ESSENCE with respect to the performance by Justice Entities of their
obligations arising under the Modification Documents and under the other Loan Documents. No
failure by Lender to exercise and no delay in exercising any right arising under any Modification
Document or under the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise thereof or the exercise of
any other right. The rights of Lender under the Modification Documents and under the other
Loan Documents shall be in addition to all other rights provided by applicable law. This
Agreement and the Modification Documents (unless such Modification Documents expressly
state that they shall be governed by the law of another commonwealth or state) shall be governed
by and construed in accordance with the internal laws of the Commonwealth of Virginia without
regard to the conflicts of law principles. The relationship between Lender, on the one hand, and
the Justice Entities, on the other hand, is and shall at all times remain solely that of Iender and
borrower. In the event any payments made under the Modification Documents or under the other
Loan Documents must be returned by Lender pursuant to bankruptcy or other creditors’ rights
laws, the amounts so returned shall again be added to the applicable Loan. THE JUSTICE
ENTITIES (A) ACKNOWLEDGE THAT, PRIOR TO THE EXECUTION OF THE
MODIFICATION DOCUMENTS, THEY SOUGHT AND RECEIVED THE ADVICE OF
QUALIFIED COUNSEL ON THE RAMIFICATIONS AND EFFECT THEREOF (OR HAD
THE OPPORTUNITY AND WAS ENCOURAGED BY LENDER TO DO SO), (8) WAIVE
ALL KNOWN OR UNKNOWN DEFENSES OR RIGHTS OF SET-OFF TO PAYMENT OF
THE LOANS EXISTING AS OF THE EXECUTION AND (C) HEREBY RE-
ACKNOWLEDGE, RE-CONFIRM AND RE-AFFIRM THEIR AGREEMENTS AS IF MADE
AS OF THE EXECUTION DATE AS SET FORTH IN THAT CERTAIN RELEASE AND
REAFFIRMATION AGREEMENT DATED MAY 22, 2017, COPY OF WHICH IS
ATTACHED HERETO AND INCORPORATED HEREIN AS IF FULLY SET FORTH.
Paragraph headings in this Agreement are for convenience of reference only and shall in no way
affect the interpretation thereof. A determination that any provision of any Modification
Document or any other Loan Document is unenforceable shall not affect the enforceability of
any other specific provision thereof or of the applicable Modification Document or Loan
Document generally. This Agreement and the Modification Documents shall be binding upon
and inure to the benefit of Lender, the Justice Entities, and their respective successors and
assigns, heirs, and personal representatives, as may be applicable; provided, however, that
Justice Entities may not assign any of their rights or delegate any of their duties hereunder or
thereunder. The Justice Entities agree to execute and deliver, and to pay all costs, fees and other
expenses associated with, such additional documents and instruments as Lender may request to
implement the provisions of this Agreement, the Modification Documents and/or the other Loan
Documents or to correct any errors or omissions with respect to this Agreement, the
Modification Documents, any of the Loan Documents or any of the documents relating hereto or
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 69 of 173 PagelD #: 377

thereto. The Justice Entities hereby covenant and agree to cooperate fully with Lender in
response to any reasonable request by Lender for action that furthers the purposes and intent of
this Agreement and/or in connection with any title issue relating to any of the collateral pledged
to secure either or both of the Loan. EACH OF THE PARTIES HERETO HAS REVISED, OR
REQUESTED REVISIONS TO, THIS AGREEMENT, AND THE USUAL RULE OF
CONSTRUCTION THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL BE INAPPLICABLE IN THE CONSTRUCTION AND
INTERPRETATION OF THIS AGREEMENT, To facilitate execution, this Agreement and all
Modification Documents may be executed in counterparts as may be required. Each set of
counterparts of this Agreement or any Modification Document shall collectively constitute a
single agreement, as applicable. The Justice Entities covenant and agree that they will not
hereafter assert that an oral modification hereto has been effectuated. In the event of a conflict
between this Agreement and any of the Modification Documents or the Loan Documents, the
terms of this Agreement shall control.

[Remainder of Page Intentionally Left Blank]

12
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 70 of 173 PagelD # 378 -

IN WITNESS WHEREOF, Lender and the Justice Entities havel caused this

Forbearance Agreement to be executed under seal by their respective duly authorized
representatives as of the day and the year first written above,

LENDER: Carter Bank & Trust

 

Its President

COMMONWEALTH OF VIRGINIA

CITY OF AQT MSVILLIZ , to-wit:

The foregoing Forbearance Agreement was executed and acknowledged before me this
AT day of December 2017, by Phyllis Q. Karavatakis, in her capacity as President of Carter
Bank & Trust, who Lb js personally known to me or has Produced

 

 

    

 

 

 

 

 

as identification.
ws Mnpttl Janet S. Harrel
No blic | Notary Public
My commission expires: _977-4/ BW, 20/9 Commonwealth of V; rginia
Notary Registration No.:__§22/,/ 9/ Reg # 206191
My Commission Expires Hla 3) 30/

 

 

 

 

 

 

13

 

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 71 of 173 PagelD #: 379

JUSTICE ENTITIES:

 

 

14
 

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 72 of 173 PagelD #: 380

 

 

(SEAL)

 

 

  

sud : 2 Notary Public of the City/Co
, “eeftify that Jillean L, Tustice who is President of Players Clue LLC. Dele
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this

    

15
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 73 of 173 PagelD #: 381

Greenbrier Golf and Tennis Club Corporation

 

 

, a Notary Public of the City/County and State
, ertil can L. Justice who is President of Greenbrier Golf and Tennis Club
Corporation, West Virginia limited liability company, personally appeared before me this day
and acknowledged the due execution of this Agreement on behalf of the corporation.

 

     

] 2 Li; ® Notary Public of the City/County and

aforesaid, -eettify thal (, Tustice who is President of Greenbrier Medical Insite: LLG

West Virginia limited liability company, personally appeared before me this day and

acknowledged the due execution of this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this of ¢ 2017,

  

     
  

eS i Wy Conn. Esica Fa 18,2028 otary Public

White Bulphes 2teas
See eee...

16
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 74 of 173 PagelD #: 382

"es

Notary Registration :

 

   

hate # Notary Public of the City/County and State

aid, Costify that Jifles is a Member of Oakhurst Club, LLC, a West
Virginia limited liability company, personally appeared before me this day and acknowledged
the due execution of this Agreement on behalf of the limited liability company.

‘Witness my hand and official stamp or seal, this LF bay of Decernier 2017,

4!

Notary Public

 

17
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 75 of 173 PagelD #: 383

 

   
 

; Fae : a Notary Public of the Ci ICo
aforesaid, certify eerie og” an, Bi ADO ig WEB Cue De Gomi
Sporting Club, . a West Visgttin corporation, personally appeared bolbse wt ah wes
acknowledged the duc execution of this Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this of December 2017.

        

18
we eee corm @ eRe ee,

Case 5:21-cv-00320 Document 49-5

  

My OrAMssion Tire OT VEAL

Notary Registration Number:

 

Filed 07/14/21 Page 76 of 173 PagelD #: 384

The Greenbrier Sporting
Company, Ine. Club Develepment

 

 

19
Southern Coal Corporation

 

(SEAL)

 

Title: President

State of Muginia _
SS.
City/County of Roanole —_)

1, _Leshie ells , @ Notary Public of the City/County and State
aforesaid, certify that James C, Justice, I who is President of Southern Coal Corporation, a

Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 29% day of December 2017.

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 77 of 173 PagelD #: 385

\ssHiltngy,,

AY ANN ,
AY Se ANN yy, %
Cdn is "NOTARY "Se

PUBLIC
% | REG. #7660729 1 y =
; MY Commission |

Notary Public

My Commission expires:;_ §-31- 202} Ea

EXPIR
Notary Registration Number: 754.0724 :

By". 5:31 2 =
65H OR OSS
4 Dig re S
"0, ALTH ot Ss

<o%

. &.

ps
e -
_" %

ee

A&G Coal Corporation rrr

By:

Nam . Justicg, HL
Title:

resident

(SEAL)

 

¢

State of Mig inn —_)
City/County of Roanote _)

1, Leshe. Ann Wells , a Notary Public of the City/County and State

aforesaid, certify that James C. Justice, II who is President of A&G Coal Corporation, a

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Z qh day of December 2017.

 
  

Notary Public nl ‘ N , ty,
~ oe MR "4,
My Commission expires: S- 31-2021 SQ iors “ine,
Notary Registration Number:_ 75646924 =~7. puUBUG

= y nec. #7560720 ; ®

% COMMISSION 7

2G... preg, “=

.
.
Yeneent®

Fay ast
20 fhaens
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 78 of 173 PagelD #: 386

Bardo Mining, LLC

By.

NagreJames C. Justiggle-

Title: President

(SEAL)

 

State of Nwginia __)
) ss.
City/County of Reaante __)
I > coi

; a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IIT who is President of Bardo Mining, LLC, a Kentucky

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this ZO day of December 2017,

i Onn

Notary Public suit
svt My
My Commission expires: $-31-2521 oye ANN Wes %,
Notary Registration Number:_ 7560724 = Se PUBLIC OS

ass

= vk REG. #7860720 t &
=i MYCOMMISSION £

1A
PTY

22% EXPIRES
2B 53g Ss
On, eee eaeht ~

"s, veaett ah

¢ eS
Men LT or a

21
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 79 of 173 PagelD #: 387

Liggett Mining, LLC

 

   

Title: President

Suteof = _Nivgmia, _)
) ss.

City/County of Poanovs -_)

1, Leslie. Ani Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Liggett Mining, LLC, a Kentucky

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this ZTE day of December 2017.

Notary Public
\ itt Nae
oe . %
My Commission expires:_ 5-31-202! pen : N igen,
Notary Registration Number: _75/, 072.9 Se NOTARY".
2: BLIC
= + / REG, #7560729 + xt
= cot MY Commission :
22. Expnes
2G, H31,2021

22°
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 80 of 173 PagelD #: 388

Sequoia Energy, LLC

By:

Nefge James C. Justicg—"
Title: President

 

(SEAL)

State of Vig inhia. )
City/County of Reanay, i )

I, Leslie Awa Wells a No i
: . 2 tary Public of the City/C inty and S
aforesaid, certify that James C. Justice, IM who is President of Sequoia Energy, LLC a Kentucky

limited liability company, personal i
i y A Y appeared before me this d
execution of this Agreement on behalf of the limited liability company, = aeknowledged the duo

Witness my hand and official stamp or seal, this 21% day of December 2017.

Notary Public
My Commission expires: 5-31-2021 wetting,
Notary Registration Number:_ “75, 0729 one ANN yy, site,
Signe’

= 4c J REG. #7500720 tk =
= MYCOMMISSION
EXPIRES.

23

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 81 of 173 PagelD #: 389

Infinity Energy, LLC

(SEAL)

 

By:
Namé-7Fames C. Justiggs BE

Title: President

Suteot = Virginia _)
) ss.

City/County of

1] eslie. Aan Wells » 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Infinity Energy, LLC, a Kentucky

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this AM day of December 2017,

.

Notary Public

o ° subae
My Commission expires:_5-3]-2p21 ylllirey,

wt *
Notary Registration Number: 71540729 Se nn. M, Gy,

24
ee mer te ee

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 82 of 173 PagelD #: 390

Cane-Patch Mining Company, Inc.

By: ma pA GES
» om (EAL)

C. Tustife—
Title: President

a *

State of Mirginian, __)
) ss.
City/County of Roenole +)

L Leste, Aww Weis » 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Cane-Patch Mining Company,

Inc., a Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 27 day of December 2017.

€

Notary Public
=) . gat Stlleagy,
My Commission expires: 5-3 1-202 [ ot \se ANY ny
Notary Registration Number: TS 0129 > 7 Non es %
F Spe PUBLIC pe
= of ns *7500r09% , =
23 OMe 2S
2B mcg FSF
“Gy F8t20g9 ASS
“, ba) feae put _
4 ay TH 0 »
Herrigw

25

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 83 of 173 PagelD #: 391

Meg-Lynn Land Company, Inc.

    

(SEAL)

 

 

7 C. Justi
Title: President

 

bai

State of Viveunia. __)
) ss.
City/County of RoanoWs —_)

1, Leste. Aww Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II who is President of Meg-Lynn Land Company, Inc., a

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZT day of December 2017.

Notary Public ,
yasil! Meg,
My Comunission expires: 5-2(- 2021 oye ANN Yy etn,
Notary Registration Number:_‘751,0729 FGF" NOTARY "XS

“PUBLIC
$e 2 REG, #7560729 3 &

26
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 84 of 173 PagelD #: 392

Premium Coal pany, Inc.

    
  

(SEAL)

 

Neaing- .
Title: President

State of Vi i
. ) ss.
City/County of Paoaxove 5

L | eshe. Awy Wel is , @ Notary Public of the City/Coun and Sta
e 2 2 te
aforesaid, certify that James C. Justice, I who is President of Premium Col Company Inc., a

Tennessee corporation, personally appeared before me this day and acknowledged d
execution of this Agreement on behalf of the corporation. aes the ‘dp

Witness my hand and official stamp or seal, this 29% day of December 2017,

Notary Public
My Commission expires: 5-3 {- 202{ itllltttey,
Notary Registration Number: 7540°72.4 spe sh ei ;

Se pusuc PS
= & : REG, #7560729 tak =
= + MYCOMHMISSION =; — =
Zo. pom, “Ss
23-53120al os

2,20, aren weet Wey
1 WEALTH Oa

"ec

27

 
OE

oy re,

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 85 of 173 PagelD #: 393

Baden Reclamation Company

  

(SEAL)

 

 

sC. Justicg i

Title: President

e
+

State of Vi
) ss.
City/County of rangle”)

L Leshe Aer Wells , & Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Baden Reclamation Company, a

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZN day of December 2017,

Notary Public
wUTANN pitt
My Commission expires: 5-3|/-202| re AN Wey,
Notary Registration Number;_[Sle0129 LO NOTARY ot

a ‘2.
= Y ” BUBLIC "AP %
te 2 REG, #7560720 ¢ xx

a
-
-
“
=
s -
-
ind
Lal
~
heal

Qastteley

ca, MY COMMISSION ? —

3", EXPIRES, =:
fay SMES
.

28
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 86 of 173 PagelD #: 394

State of Miginian,
) ss.
City/County of ‘Rranove_)

I >. Ann Wells

%
aforesaid, certify that James C. Justice,
corporation, personally appeared before

Til who is President of Nine Mile Mining,

 
   

Nine Mile Mining, Ine,
By: (SEAL)
Ni C. Justi

Title: President

a Notary Public of the City/County and State

Inc. a Virginia

me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal,

My Commission expires: §- 3{-202!
Notary Registration Number: "75,0729

 

 
    

Notary Public

UNG,

44,
SS in th Wey (,
2G NOTARY "+, %,

2 PUBLIC 20%
F REG, #7560728 +
mi NY COMMISSION >
2

NPIRES, »
“5a mal
"1 Viyz, LT “« RS

’
eet

%
si’
at
= ,

SI
Fipgenyst

or
tp “,

29
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 87 of 173 PagelD #: 395

Bellwood Corporation

re ee see ee Se

 

 

State of Ving inia )
: } ss,
City/County of Rogaolte” +)

.

1, Leste. Aestns Wells _, a Notary Public of the Ci
] : © City/Coun d
aforesaid, certify that James C. Justice, II who is President of Bellwood Saioaraiion, a Wa

Virginia corporation, personally appeared before me this da and
execution of this Agreement on beh al fof the corporation. Ly acknowledged the due

Witness my hand and official stamp or seal, this Zt day of December 2017.

r

Notary Public

My Commission expires: 5- (-202 | uinllitn,
Notary Registration Number: */5t50°72.9 te ANN Wey,

.
Sengnes®

30
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 88 of 173 PagelD #: 396

Bluestone Energy Sales Corporation

  
 

(SEAL)

 

 

es C. Justiggtir

Title: President

« . «

State of Lv

)ss.
City/County of Poosove)

IL, Leste, Pat Wells a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Bluestone Energy Sales

Corporation, a Virginia corporation, personally appeared before me this day and acknowledged
the due execution of this Agreement on behalf of the corporation,

Witness my hand and official stamp or seal, this Z@4eday of December 2017.

'

Notary Public a " ¥ : "Mn,
Ce %,
My Commission expires: 5- 3(-202] > WY voters, MY e'%,

5 o . 4
> Pe NOTARY",
Notary Registration Number:_"15£p0°724 “PUBLIC Xo S

%& ? REG. #7560729 3 =

3)
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 89 of 173 PagelD #: 397

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC

By:
Ss
Nafpe“Fames C. Jusfives I GEAL)

Title: President

State of Nivainia
City/County of Poanay,  _ 5

1, _Leshe Awa Wells, a Notary Public of the Ci
] : ; City/Co
aforesaid, certify that James C. Justice, I who is President of Justice Coal b Alabae LLG

Alabama limited liability company. formerly known as Alabama C

Alal . limi : arbon, LLC,

limited liability company, personally appeared before me this day and acknowledged the ‘due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 244 day of December 2017.

 
    

 

Notary Public
Qareennae, ’
My Commission expires:_S-31-202 | ONE ANN [yite,
Notary Registration Number: "151,612. SO rina er
eve pug “Ps
=k : REG, #7560729 3
= ot MY COMMISSION ;
23%. EXPIRES | =:
2 %.531 Wales
“, Nyro <
11 HEAT Ws

32
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 90 of 173 PagelD #: 398

   

 

Virginia Fuel Corporation
By: (SEAL)
Narge s C, Justice fH
Title: President

State of ink

.) ss.
City/County of [oonnve —_)
1 Lesh Aan Wests, , a Notary Public of the City/County and State

 

aforesaid, certify that James C. Justice, II] who is President of Virginia Fuel Corporation, a
Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZOE day of December 2017,

 
   

Notary Public

ss . OS ANN ial
My Commission expires:_ 5-3 |- 202) oye wt,
Notary Registration Number: 07129 SPO NOTARY S9%%

33
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 91 of 173 PagelD #: 399

Justice Low Seam Mining Inc.

win GZ2 os
Na s C. Justi

Title: President

 

State of Vi ¥a Nia. +)
)} ss.
City/County of ranoke_)

L | £5ite. Aan Wetls » a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Justice Low Seam Mining Inc., a
West Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, is aq day of December 2017.

    
  

oN Notary Public

My Commission expires:_5-4{- 2021 oe ANN iyi,
y Commission expires:_5- af- Se eg
Notary Registration Number: *74/p0%2.9 3 G. NOTARY a s

34
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 92 of 173 PagelD #: 400

Kentucky Fuel Corporation
By: (SEAL)
Nam C, Justice

Title: President

State of Viveinio
) ss.
City/County of Rooapye

I, Leste. Aa Wells a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II] who is President of Kentucky Fuel Corporation, a

Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 244 day of December 2017.

Qhinan

Notary Public

 
   

My Commission expires: 5~ 31-202 | one AN N ipften
Nay Registration Number SD 2° Strat
otary Registration Number: "7540724 SO iiorany & 4
I~ PUBLIG
= tr ¢ REG. #7560720 5 Xe

Ferersyss

cot MYCOMMISSION ! _.
S.. pprg, -S
Z 51 0d. S
Lope nee es
E, LTHS aw

%9
é
rege gia

“ay

35
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 93 of 173 PagelD #: 401

 

Bluestone Resources Inc.
By: (SEAL)
Na es C. Justi

Title President

Suteot = Vivainia
ss.

City/County of se

1, Leshée. Ann Welts » a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IT who is President of Bluestone Resources Inc., a
Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or eo Zo day of December 2017.

 

\ Notary Public
My Commission expires: 5-3 t-2021 ULL
Notary Registration Number: 7546729 oye ANN hg

é

“2 %s
SP NOTARY eS
SS" puss O%

= vr ? REG. #7560729 *

36
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 94 of 173 PagelD #: 402

National Resources Inc.

By: (SEAL)
Nap es C. Justice

Title: Président

State of Virginia.)

) ss.
City/County of Phean oes)
, ; Wels
aforesaid, certify th

a Notary Public of the City/County and State
at James C, Justice, II who is President of National Resources Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation,

Witness my hand and official stamp or seal,{his 2*4& day of December 2017.

 

Notary Public
My Commission expires: 5- 31-202) Y AN N aie ,,
Notary Registration Number: "15(0°7 29 Sopher
SIGS
. P

trie

37
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 95 of 173 PagelD #: 403

 

Tams Management, Inc.
By: (SEAL)
Nam@>Fames.C. Justice
Title: President
State of YO ini
) ss.
City/County of Poanake_)
I 2 al 5

, a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Tams Management, Inc., 2 West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZT Kany of December 2017.

    
  

* Notary Public
My Commission expires: S-3 1-202) units N ue ”
Notary Registration Number: 791.0724 s % ANI . Wey te,
SBe NOTA LOS

SF puBLIC 729°
= 4 REG, #7500729 5
a*t RAY COMMISSION 2
3B. eyriRl :
By, ssdel & 5
Yo, eta nea tee ct *
“A MENTAS

repagyyay

Mra

NIA &

38
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 96 of 173 PagelD #: 404

Justice Farms of North Carolina, LLC

by (Hiannnnp/ Pon D (SEAL)
NanttSlames C. Justicgsaf—

Title: President

 

State of Virginia. )
City/County of Reaan¥e

1, Leshe Awa Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, HI who is President of Justice Farms of North Carolina,
LLC, a Virginia limited liability company, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this ZA day of December 2017,

 

t
My Commission expires: 5-31 -202] oe pNN’ Wey,
Notary Registration Number: "2540729 FG NOTARY at %
awe OP 4%

39
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 97 of 173 PagelD #: 405

James C. Justice Companies, Inc.

 

By: “"_ (SEAL
Nam(?James C. Justiegtie ¢ )
Title: President
State of 1 : ny
) ss.
City/County of Roanovi
I S\te N

L , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of James C. Justice Companies, Inc.,

a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZHt day of December 2017.

Notary Public
My Commission expires: 5-3 t-2.02 [ wo he tty, “4
Notary Registration Number:_*7S@ 592.4% soe 7 ae tn,
SY pus PS

40
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 98 of 173 PagelD #: 406

 

  

Twin Fir Estates, LLC
By: SEAL
a ( )
Title: Prestdent

State of ' ins

ss,
City/County of Reaxols_)
1, Leste Is a Notary Public of the City/County and State

aforesaid, certify that James C. Justice, TI who is President of Twin Fir Estates, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 21% day of December 2017.

¥

Notary Public
My Commission expires: 5 ~31-262 | aa,
eat ee ANN Was,
Notary Registration Number:_ ‘7945729 stew
zr’ puBuc oS

ig

‘fren

= 4c 2 REG, #7560729 : ¥
= * WY COMMISSION :

2 oy, tA :
2G. sana

MA

%

% &
Bop
Ny

4]
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 99 of 173 PagelD #: 407

Wilcox Industries, Inc.

By: (Fouvmmor no,

(SEAL)
Narg>4emes Cc, Justice, Ay
Titlé: President

State of Mirginia _)

City/County of Preonok? * )

L Leshe Anw Wetis , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Wilcox Industries, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 244 day of December 2017.

2 Onn

Notary Public
t
My Commission expires: _5- 31-202} RON Nu ‘
Notary Registration Number:_'154072.9

4e,
¢,
e We Me %,
FP norany
r~S PUBUG * S
= & > REG, #7560729 t%=
7 <=

2
2

AN
S

ca MYCOMMISSION ;
Ze. Ewing | “Ss

- *
. .
Favent®

42
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 100 of 173 PagelD #: 408

    

 

Triple J, LLC
By: (SEAL
N C. Justice, fa—

Title: President

State of Nivainia __
City/County of Roaxcy? . )

1, Les lie, Awa ells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II who is President of Triple J, LLC, a Virginia limited

liability company, personally appeared before me this day and acknowledged the due execution
of this Agreement on behalf of the limited liability company.

My Commission expires: 5~3 (-202.1
Notary Registration Number:_%664072.9

 

 

State of Miiginia, _)
) ss.
City/County of Peaosok 5

1, Leske Down Well , 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III personally appeared before me this day and
acknowledged the due execution of this Agreement,

Witness my hand and official stamp or seal, this Zt aday of December 2017.

 

N i 1a
jotary Public woe h N Nie
My Commission expires: $-3'-ZD21 SG Wotan
Notary Registration Number: 75640724 =, 7 PUBLIC 0%

WF REG, #7580709 +
o> MY Commission =
3B , EXPIRES “= =
~Z-S3V208 SS

°
&

ow
=
-
-
-—=
-
-

~
2:
a!
AY

2,

%

43
 

33 e

Fyne te,

kes

3 a ah
pegs

ery

nN

Ris

evisirs

a ed
Se a te

i

no ure,

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 101 of 173 PagelD #: 409

    

4 Bre
Fo heed V Pot pe # Notary Pablic of the City/County and State
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 102 of 173 PagelD #: 410

Chesapeake and Ohio Traveler, Inc.

 

  

f f 2 a Notary Public of the and State
aforesait Bertify that illeay 1 Tostioe who is President af Chesapealo and Geis Treen Inc., a
Virginia corporation, personally appeared before me this day amd acknowledged the cee
aemnniian: dies aaiaieanaah inne

 

45
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 103 of 173 PagelD #: 411

The Greenbrier Resort and Cinh Management

 

 

: aN Public of the /County
aforesnid certify that Fllean L. Iustco who is President of The Grecabice tose? wel chee
Management Company, a Virginia corporation, personally appeared before me this day and
tne aeihe See Seni oe oa natecaaath Ox behalf ofthe corporation

 
ee ee eee

Case 5:21-cv-00320 Document 49-5

Filed 07/14/21 Page 104 of 173 PagelD #: 412

 

47
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 105 of 173 PagelD #: 413

Old White Club Corporation

 

  

LE ZVU a Notary Public of the City/County and State
illean L. Tastice who Is President of Old White Club Componvan irr

before me this day and acknowledged the due

  
  

48
ore tee:

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 106 of 173 PagelD #: 414

The Old White Development Company

(SEAL)

    

: LOE, Leste , & Notary Public of the City/Co
d,-certify that L. Justice who is President of Tho Old White Developers

Company, mpm , & West Virginia corporation, personally appeared before i
acknowledged the duc execution of this Agrooment on bebalf of the corporation. this Gay and
NOTARY PUBUC OFFICIAL SEAL

ota el gat

 
 
        

 

 

My Oise eee ates AO
Notary Registration AOR
Southeast Cotton, Inc,
By:
Name: James C. Justice, II (SEAL)
Title: President

State of )
88,

City/County of _)

L » & Notary Public of ths Ci
aforesaid, certify thet James C. Justice, Ul who is President of Southeast Cotinn tans oy
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

day of December 2017,

Witness my hand and official stamp or seal, this

 

 

Notary Public

My Commissionexpires:
Notary Registration Number;

49
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 107 of 173 PagelD #: 415

The Old White Development Company

By: (SEAL)
Name: Jillean L. Justice
Title: President

State of i”?
)

ss,
City/Countyof_i*dY

L » Notary Public of the City/County and State
aforesaid, certify that Jillean L. Justice who is President of The Old White Development

Company, a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation,

 

Witness my hand and official stamp or seal, this day of December 2017.
Notary Public
My Commission expires:
Notary Registration Number:
Southeast Cotton, Inc.

    

(SEAL)

 

7 es C. Justigg
Title: President
State of Nirgania.

ss,

City/County of AoaxoXs _)

1 | esle. pan Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, TI who is President of Southeast Cotton, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZT day of December 2017.

Ohm. ieitlitan,

\)

4
Notary Public ye. ANN tygtt,
. . SEPT NOTARY "nt
My Commission expires: 5-3 (-Zb2| S~/F puBuc *,
Notary Registration Number: (54 072% = 4 F REG. #7500729 5
S oy) MYGOMMISSION 7 <
tg J

"ty ays
49 Feraet
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 108 of 173 PagelD #: 416

American Turf Grass Corporation

 

By: SEAL
Nanfg>dames C. Justic —_
Title: President
State of Wana.
ss.
City/County of Poaaats’
1 Leste Pew Wetls , a Notary Public of the City/County and State

 

aforesaid, certify that James C. Justice, II who is President of American Turf Grass Corporation,

a Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 2h bay of December 2017.

e

Notary Public

Qusdaz
My Commission expires: 5~ 2 ~202| on'BN N Wat,
Notary Registration Number: "79407294 > “RY 0

.
eaageve™

50
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 109 of 173 PagelD #: 417

Rapidan, LLC

By: (SEAL)

Napber“Fames C. JustigeAt™

Title: President

State of Nivainia.
City/County of Poanoy)_,

1, _Leshe. Awn Wells , a Notary Public of the Cj
L : ‘ City/County and S
aforesaid, certify that James C. Justice, I who is President of Rapidan, Ee a Wast Virginia

limited liability company, personally appeared before me this day and knowled:
execution of this Agreement on behalf of the limited liability odttioan . = saenesens Ween

Witness my hand and official stamp or seal, this Ze day of December 2017.

Rute Orr Lebesoo

 

Notary Public
My Commission expires: §-3|-202) on Waitt
Notary Registration Number: 1540729 seh ee os et,
SO NORs SS
SOF Spe we
ar #7 uo
2% 18 cunts iS:
St i§s
Op, 5 BV2 i <5
“ay On ye AOS os

51
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 110 of 173 PagelD #: 418

Blue Ridge Farm Center, Inc.

   

Note?
Title: President

  

State of / va inta )
City/County of 40a an ~ ss. )

1 Leste. Putas WWetis , a Notary Public of the City/Co
7 : un ds
aforesaid, certify that James C. Justice, INI who fs President of Blue Ridge arm Centon inca

Virginia corporation, personally appeared before me this day and acknowl
execution of this Agreement on behalf of the corporation. ° owledged the due

Witness my hand and official stamp or seal, this Ate day of December 2017.

Notary Public
My Commission expires: 5-2|-25D2.1 ANN pel
N . . r a retina ‘ 4“,
otary Registration Number ISL 0712. Q s Patt OTARY nk

Fwy puBuc <
= ye / REG. #7860729 4 YS

= MY COMMISSION <=
B EPI #$s
4-5 Ss

. >
me eenne®

ary

52
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 111 of 173 PagelD #: 419

Justice Family Farms, LLC

By: Cb BRE as,

Namg, dames C. JusticeZfAa—

Title: President

ee eo eer net ence ea

State of Vivainia. —_)

85

City/County of Raaxo¥e

I [este Anes Wells , a Notary Public of the City/Co

L : : unty and Stat
aforesaid, certify that Justice Family Farms, LLC who is President of Taedies Fanily Farms,
LLC, a West Virginia limited liability company, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or

seal, this ZU day of December 2017,
Anti Qe Libette,

Notary Public
\ yeti diag,
My Commission expires: 9-23 (-202]} oe ANN yy

Notary Registration Number: 715D729 = "NOTARY aNd a
ove oP

4

¢,

al
“4

 

B" ,
oO," BPIR 4-

33
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 112 of 173 PagelD #: 420

Greenthorn LLC
Nantes: C. Justice, Jo

Title: President

 

ve

State of
; ) ss,
City/County of _BAkOvs. )
I N is a Notary Public of the City/County and State
Greenthorn LLC, a Kentucky

aforesaid, certify that James C. Justice, II who is President of
limited liability company, personally appeared before me this day and acknowledged the due

execution of this Agreement on behalf of the limited liability compan
Witness my band and official stamp or U this 2¢& day of December 2017.
° Notary Public
ROLLY

My Commission expires: S~2(-202| we, ANN i,
Notary Registration Number:*15@ 072.49 SOr ior Me “,
~~ SV pusuc 9%
= ec F REG. #7560720 1 & =
29 2 MY COMMISSION ig 5
co “SF
2, 5/31/20.2! es

54
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 113 of 173 PagelD #: 421

 

 

Black River Coal, LLC
(SEAL)
Title: President
State of Yount
) ss.
City/County of 4nqaove +)
I, Leslie. Ros ns Wetls , 4 Notary Public of the City/County and State
Il who is President of Black River Coal, LLC, a

 

aforesaid, certify that James C. Justice,
Delaware limited liability company, personally appeared before me this day and acknowledged

the due execution of this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this ZR Stay of December 2017.

otis Ome Ly Doane

 

Notary Public
quater,
My Commission expires:_ 5~@l-2.5211 oy ANN yet
Notary Registration Number: 672.4% s Pongrap “ty
33264506 > NS PUBLIC aA ‘
7 REG #7560729 : + =

35
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 114 of 173 PagelD #: 422

FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT

This First Amended and Restated Forbearance Agreement (this “Agreement”), dated as
of January 26, 2018 (the “Execution Date”), by and among each of the undersigned persons or
entities (individually and collectively, the “Justice Entities”) and Carter Bank & Trust (“Lender”)
recites and provides as follows:

RECITALS

A. Each of the Justice Entities has heretofore executed and/or delivered to Lender
loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agrecments, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements (collectively, the “Loan Documents”) that evidence, guarantee, secure or otherwise
were executed and/or delivered in connection with loans, financial accommodations and/or other
extensions of credit by Lender to one or more of the Justice Entities (collectively, the “Loans”).

B. Certain of the Justice Entities, namely Bluestone Energy Sales Corporation (Loan

No. 2-81), A & G Coal Corporation (Loan No. J0940), Alabama Carbon, LLC
80941), Bellwood Corporation (Loan No. 9234), Justice Low Seam Mining, Inc. (Loan Nos.
MS S-78 and 844), Kentucky Fuel Corporation (Loan No. $083), Virginia Fuel
Corporation (Loan Nos. 2082 and[l2291), James C. Justice Companies, Inc. (Loan No. I
244), Justice Farms of North Carolina, LLC (oars No 9.7 and
HH9-70), Justice Coal of Alabama, LLC (Loan No. 2-76), James C. Justice, II (as
guarantor), Cathy L. Justice (as guarantor), James C. Justice, I (Loan No. as2-83 and

as guarantor) are in default with respect to the above-described loans issued to each of them by
Lender (collectively, the “Defaulted Loans”).

Cc. By that certain (a) Forbearance Agreement dated November 22, 2017 (the
“Original Forbearance Agreement”) and (b) First Amended and Restated Forbearance
Agreement dated December 26, 2017 (“Amended Forbearance Agreement”)(together
“Forbearance Agreement”), the Justice Entities and Lender agreed to certain indulgences as more
fully set forth therein,

D. Because without an extension of the Forbearance Agreement, the Defaulted Loans
will be in default, Lender will have the immediate right to exercise any and all of its rights and
remedies against the Justice Entities and the collateral relating to the Defaulted Loans under the
applicable Loan Documents, at law, in equity or otherwise. The Justice Entities that are not
direct or indirect obligors with respect to the Defaulted Loans hereby acknowledge and agree
that they have received good and valuable consideration deemed valuable at law as a direct result
of the benefits that each will derive from this Agreement. The Justice Entities have requested
that Lender further forbear from exercising such rights and remedies as set forth below. Subject
to the terms and conditions of this Agreement, Lender has agreed to such request,

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and in
the other documents contemplated hereby, the receipt and sufficiency of which consideration is
hereby mutually acknowledged, the parties hereto hereby agree as follows:
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 115 of 173 PagelD #: 423

AGREEMENTS

1. Recitals. The foregoing recitals are confirmed by the parties as true and correct
and are incorporated by this reference. The recitals are a substantive, contractual part of this
Agreement.

2. Conditions Precedent; Settlement.

(a) Conditions Precedent. Lender’s obligations under this Agreement are
subject to satisfaction of the following conditions:

(i) Lender’s receipt of an original of this Agreement,
executed by or on behalf of the Justice Entities, with the
notarial acknowledgements properly completed;

(ii) The Justice Entities shall have paid Lender
$2,131,219.06 representing interest payments due for the
Defaulted Loans through the payment due on December
1, 2018; and

(iii) | The Justice Entities shall have paid Lender all regularly
scheduled payments due on January 1, 2018 for all Loans
that are not Defaulted Loans except for the regularly
scheduled payments due on Loan Nos. $42,

582 and (871 which shall not be
due and payable until February 15, 2018 (the payments
required under (ii) and (iii) herein shall be referred to as
the “Initial Payment”).

{(b) Settlement, Settlement of the transactions contemplated by this
Agreement (“Settlement”) shall occur at the offices of Lender on or before Noon (local time) on
or before the Execution Date.

3. Forbearance Period.

 

(a) Forbearance Period. Subject to the conditions set forth herein and unless
earlier terminated pursuant to Section 13 hereof, Lender agrees that it will forbear from
exercising any of its rights or remedies, legal or equitable, against the Justice Entities pursuant to
the Defaulted Loans from the Execution Date until 5:00 p.m. (local time) on February 28, 2018
(the “Forbearance Termination Date”). The period from the Execution Date to the Forbearance
Termination Date shall be referred to as the “Forbearance Period.”

(6) Accrual of Interest on the Defaulted Loans. Each of the Justice Entities
agrees that interest shall continue to accrue at the prevailing contractual rate on the outstanding
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 116 of 173 PagelD #: 424

principal balance of the Defaulted Loans during the Forbearance Period.

(c) Payments on the Non-Defaulted Loans, Each of the Justice Entities

shall make all zegularly scheduled payments as and when due on all Loans that are not Defaulted
Loans except for the regularly scheduled payments due on Loan Nos. 9542, 582 and
G87) which shall not be due and payable until February 15, 2018.

4. Deliveries at Settlement. At Settlement, the Justice Entities shall deliver to
Lender or execute and deliver to Lender, as may be applicable, the following:

(a) Initial Payment. The Initial Payment.

(>) Financial Information. Such financial statements of the Justice Entities
that have been prepared in accordance with generally accepted accounting principles applied on
a consistent basis, certified as true and correct by the Justice Entities as Lender may reasonably
require, together with true and complete copies of the Justice Entities’ 2016 Federal tax returns
(and all statements and schedules filed therewith). In particolar, financial reports for all coal and
farm companies through November 30, 2018 must be delivered prior to Settlement.

5. Covenants Relating to the Collateral. The Justice Entities agrees as follows:
(a) Appraisals; Property Inspections.

(i) Appraisals. Each of the Justice Entities hereby acknowledges and
agrees that Lender may obtain an appraisal or analysis of the collateral securing various loans to
the Justice Entities (“Collateral”) at such time or times that Lender deems such appraisal or
analysis is necessary in its discretion, and the Justice Entities shall be obligated to reimburse
Lender for the costs thereof upon demand. The Justice Entities agree to provide access to the
Collateral to Lender and its appraisers/analysts in connection with such appraisals and/or
analyses and to cooperate fully, and cause their respective officers, employees and agents to
cooperate fully, with all reasonable requests made by Lender or such appraisers/analysts in
connection therewith.

(i) Collateral Inspections. The Justice Entities hereby acknowledge
and agree that Lender may obtain inspection reports with respect to the Collateral at such time or
times that Lender deems such reports necessary in its discretion, and the Justice Entities shall be
obligated to reimburse Lender for the costs thereof upon demand. The Justice Entities agree to
provide access to the Collateral to Lender and its inspectors in connection with such reports and
to cooperate fully, and cause their respective officers, employees and agents to cooperate fully,
with reasonable requests made by Lender or such inspectors in connection therewith.

6. Financial Statements and Information. Until the Loans indefeasibly paid in
full (i) the Justice Entities shall provide Lender within 30 days after Lender’s written request
therefor current operating financial statements in form and substance acceptable to Lender,
together with an executed copy of each of the Justice Entities’ most recent filed federal tax return
with all schedules and attachments thereto and worksheets with respect thereto, certified in
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 117 of 173 PagelD #: 425

writing by the Justice Entities to be true, correct and complete, and (ii) the Justice Entities shall
provide Lender from time to time with such other and further financial information as reasonably
required by Lender as soon as it is available, but, in no event, later than 30 days after such
request by Lender, specifically including but not limited to status reports regarding any pending
litigation.

7. Representations, Warranties, Acknowledgments, and A ements. The
Justice Entities hereby represent, warrant (which representations and warranties shall survive the
execution and delivery of this Agreement), acknowledge, and agree, as may be applicable, as
follows:

(a) Status of Justice Entities. Each of the Justice Entities (other than cach
Justice Entity who is a natural person) is a limited liability company or a corporation duly
organized, validly existing, and in good standing under the laws of the state in which it is
organized, and is qualified to transact business in each other state that, because of the nature of
its business, it is required to be qualified to transact business. Each of the Justice Entities has
taken all necessary action to authorize, execute, deliver and perform this Agreement and all other
agreements between it and Lender,

 

(b) Valid and Binding Obligations. This Agreement, the Loan Documents,
as amended hereby, and any other documents executed in connection herewith or therewith,

when executed and delivered, will constitute the legal, valid, and binding obligations of the
Justice Entities, enforceable in accordance with their respective terms.

(c) Renewal; Lien Continuation: No Novation: Reaffirmation. Each of the
Justice Entities hereby expressly affirms, renews and reaffirms the Loan Documents to the extent it
is a party thereto, and, except as expressly modified by this Agreement, each promises to pay and
perform its respective obligations under each of the Loans and Loan Documents to the extent it is a
party thereto. Nothing herein shall in any manner diminish, impair or extinguish any of the Loans
or Loan Documents or the liens and security interests created pursuant to any of the foregoing. The
liens and security interests of the Loan Documents are not waived or modified in any respect. The
execution and delivery of this Agreement shall not constitute a novation of the debt evidenced by
any of the Loan Documents. Without limiting the generality of the foregoing, each of the Justice
Entities hereby acknowledges and agrees that, except as expressly modified by this Agreement, (i)
the execution and delivery of this Agreement does not and shall not in any respect affect or impair
any of its obligations, covenants or agreements under any of the Loan Documents and (ii) it
hereby expressly affirms, confirms and reaffirms all of its obligations under the Loan Documents
to the extent it is a party thereto.

(d) Continuing Obligations. The Justice Entities hereby acknowledge and
agree that Lender has no obligation to make any loans or advances to or for the benefit of any of
the Justice Entities under any of the Loan Documents or this Agreement. Each of the Justice
Entities hereby acknowledges and agrees that Lender has the present right to exercise any and all
rights and remedies available to it under the Loan Documents, at law, in equity or otherwise, and
all other rights and remedies available to Lender, all of which rights and remedies Lender hereby
expressly reserves. Each of the Justice Entities hereby acknowledges and agrees that interest,
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 118 of 173 PagelD #: 426

late charges, attorneys’ fees and costs, and all other costs and expenses described in the Loan
Documents continue to accrue, and each of the Justice Entities hereby agrees, jointly and
severally, to pay all such interest, late charges, attorneys’ fees and costs, and all other costs and
expenses in accordance with the Loan Documents, as modified by this Agreement.

(ce) No Waiver. The execution, delivery and performance of this Agreement
by Lender and the acceptance by Lender of the performance of each of the Justice Entities
hereunder (a) shall not constitute a waiver or release by Lender of any default or event of default
that may now or hereafter exist under any of the Loan Documents and (b) except as expressly
provided in Section 2 hereof, shall be without prejudice to, and is not a waiver or release of,
Lender’s rights at any time in the future to exercise any and all rights conferred upon Lender by
the Loan Documents, at law, in equity or otherwise, including without limitation the right to
institute foreclosure proceedings or to institute collection proceedings against any or all of the
Justice Entities. Each of the Justice Entities hereby expressly waives any and all claims or rights
now or hereafter arising from or related to any delay by Lender in exercising any rights or
remedies under the Loan Documents.

 

(f) Good and Marketable Title. Each of the Justice Entities has good and
marketable title to all of its assets, including, but not limited to, the Collateral, in fee simple,
subject to no mortgage, indenture, pledge, lien, conditional sale contract, security interest,

encumbrance, claim, trust, or charge except as has been disclosed to Lender in writing.

(g) No Consent or Filing. No consent, license, approval, or authorization of,
or registration, declaration, or filing with any court, governmental authority, or other person,
entity or agency is required in connection with the valid execution, delivery, or performance of
this Agreement or the other documents required by this Agreement or in connection with any of
the transactions contemplated thereby.

(h) No Violations. The execution, delivery, and performance by each of the
Justice Entities of its obligations hereunder and under the documents required hereby and the
performance by each of the Justice Entities of its respective obligations under the other Loan
Documents will not violate or cause a default under any mortgage, deed of trust, borrowing
agreement, or any other instrument or agreement to which such Justice Entity is a party. None of
the Justice Entities is in violation of any term of any indenture, instrument, or agreement to
which it is a party or by which it or any of its properties may be bound, resulting, or which might
reasonably be expected to result, in a material and adverse effect upon any of the property that
comprises the Collateral or any of the Justice Entities’ businesses or assets. The Justice Entities
are not in violation of any order, writ, judgment, injunction or decree of any court of competent
jurisdiction, any governmental authority or any arbitrator. The execution and delivery of this
Agreement and the documents required in connection herewith and the performance of all of the
same are and will be in compliance with the foregoing and will not result in any violation or
result in the creation of any mortgage, deed of trust, lien, security interest, charge, or
encumbrance upon any properties or assets of any of the Justice Entities except in favor of
Lender unless otherwise required or permitted under the terms of the Loan Documents. There
exists no fact or circumstance not disclosed in this Agreement or in the documents executed,
delivered or otherwise furnished by any of Justice Entities in connection herewith which
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 119 of 173 PagelD #: 427

materially adversely affects or in the future may materially adversely affect the condition,
businesses, or operations of any of the Justice Entities.

(i) Accuracy _and Completeness of Information, Ail information,
documents, reports, statements, financial statements, and data heretofore submitted by or on
behalf of the Justice Entities are true, accurate and complete, and none contains any material
misstatement of fact or omits to state any fact necessary to make the statement contained therein
not misleading. All financial statements (including any notes or schedules which are a part of or
pertain to the financial statements) submitted by the Justice Entities accurately reflect (i) the
financial condition of the Justice Entities as of the dates thereof and for the periods referred to
therein, and (ii) the results of the business operations of any of the Justice Entities for the periods
covered thereby. All material information in the Justice Entities’ possession which might bear
on Lender’s decision to enter into this Agreement has been supplied by or on behalf of Justice
Entities prior to Settlement, and none of the Justice Entities has failed to disclose to Lender in
writing any facts or information that could reasonably be expected to result in a material adverse
effect with respect to such Justice Entity. During the term of this Agreement, each of the Justice
Entities agrees promptly to advise Lender in writing of (i) any and all new information, facts, or
occurrences which would in any way supplement, contradict, or affect any financial statements
or other information furnished to Lender, (ii) the occurrence of any default or event of default, or
the occurrence of any event that with the giving of notice or the lapse of time, or both, would
constitute a default or an event of default under this Agreement or any of the Loan Documents,
or (iii) the occurrence of any event that would have a material adverse effect upon (A) the
business, assets, properties, liabilities, condition (financial or otherwise), results of operations or
business prospects of any of the Justice Entities, (B) the ability of any of the Justice Entities to
perform any obligation under this Agreement or any of the Loan Documents, (C) the legality,
validity, binding effect or enforceability of this Agreement or any of the Loan Documents, or (D)
the ability of Lender to enforce any of its rights or remedies under or in connection with this
Agreement or any of the Loan Documents.

(j) No Cause of Default. The Justice Entities’ entering into this Agreement
(or the documents required hereby) will not immediately, or with the passage of time, the giving
of notice, or both, cause the Justice Entities to violate or be in default under any agreements or
obligations.

{k) No Violations of Law. None of the Justice Entities is in violation of any
applicable federal, state, or local law, rule, statute, regulation, or ordinance, nor will the
execution and delivery of this Agreement (or any of the documents required hereby) by any of
the Justice Entities cause any of the Justice Entities to be in such violation.

Q No_ Litigation. There are no actions, suits, arbitrations or other
proceedings pending or, to the knowledge of the Justice Entities, threatened against any of the
Justice Entities, any of their respective assets, or any property that comprises the Collateral
except as set forth on the attached Litigation Exhibit.

(m) Tax Returns. Each of the Justice Entities has duly filed all federal, state,
local and other tax returns required to be filed and has duly paid all taxes required by such
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 120 of 173 PagelD #: 428

returns. The Justice Entities have not received any assessments by the Internal Revenue Service
or other faxing authority for unpaid taxes,

(a) Environmental Matters. To the best of the Justice Entities’ knowledge,
none of the Justice Entities is in violation of any environmental law, rule, or regulation,
including, without limitation, any laws affecting wetlands, the Environmental Protection Act, the
Chesapeake Bay Preservation Act, the Occupational Safety and Health Act, the Comprehensive
Environmental Response, Compensation and Liability Act, or the Resource Conservation and
Recovery Act.

(oc) Regarding the Collateral. None of the Justice Entities has any
knowledge of any material latent defect with respect to any of the Collateral that has not been
disclosed to Lender in writing,

(Pp) Bankruptcy. The Justice Entities, recognizing that Lender has changed
its position in reliance on the representations, acknowledgments, agreements, and warranties of
Justice Entities set forth herein and in the documents required hereby, and they further agree that:
(i) upon the occurrence of an Event of Default hereunder, the Justice Entities will not attempt to
delay, frustrate, or raise any meritless defenses to Lender’s exercising its rights and remedies
against any of the Justice Entities and/or the Collateral under applicable documents, applicable
law or otherwise; (ii) if there is filed by or against any of the Justice Entities within 24 months
after the Execution Date a petition under the United States Bankruptcy Code, the Justice Entities
irrevocably and absolutely admit and agree that Lender is entitled to the automatic, immediate
and absolute lifting of any stay as to the enforcement of Lender’s tights or remedies against the
Collateral under applicable documents and applicable law, including, but not limited to, the stay
imposed by 11 U.S.C. § 362, as may be amended from time to time (collectively, the “Stay”).
The Justice Entities hereby absolutely and irrevocably consent to the immediate lifting of the
Stay and will not contest, and will affirmative consent and cause its counsel to affirmatively
consent, to any motion or other proceeding filed by Lender to lift the Stay. Nothing in this
Agreement shall be deemed in any way to restrict or limit Lender’s Tight to seek in the United
States Bankruptcy Court or any other court of competent jurisdiction any relief Lender may
deem appropriate in the event that a voluntary or involuntary petition is filed by or against any of
the Justice Entities under applicable provisions of the United States Bankruptcy Code. The
representations, acknowledgments, agreements, and warranties set forth in this Agreement have
been made by the Justice Entities as a material inducement to Lender to enter into this
Agreement. Lender has reasonably relied upon the representations, acknowledgments,
agreements, and warranties set forth in this Agreement, has changed and will continue to change
its position in reliance thereon, and would not have entered into this Agreement without such
representations, acknowledgments, agreements, and warranties. Each of the Justice Entities
hereby acknowledges and agrees that this Agreement is not being made or entered into with the
intent to hinder, delay or defraud any entity or person,

(q) Further Assurances. Each of the Justice Entities hereby agrees to
execute and deliver, from time to time, to Lender promptly upon request from Lender and at the
sole expense of each of the Justice Entities, such additional certificates, papers, documents,
instruments, opinions and agreements as may be necessary or appropriate, as determined in
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 121 of 173 PagelD #: 429

Lender’s sole opinion, to consummate the transactions herein contemplated, to perform such acts
as Lender may request to effect the purposes of this Agreement, and to secure to Lender the
benefits of all rights and remedies conferred upon Lender by the terms of this Agreement and the
Loan Documents.

8. No Novation. It is the express intention of all parties to this Agreement that
nothing contained herein shall be construed to constitute a novation with respect to any of the
Loans or Loan Documents.

9. Negotiations; Only Written Agreements. The Justice Entities acknowledge that

they are about to commence negotiations with Lender concerning the payment and
collateralization of the Defaulted Loans, and discuss payment options that the parties believe to
be mutually beneficial. A purpose of this Agreement is to clarify the nature and terms of such
negotiations. Except as expressly set forth herein, as of the Execution Date, Lender has not
agreed to modify any of the Obligations or to forbear from exercising any of its rights or
remedies relating thereto and Borrowers acknowledge that. The discussions and negotiations
among the parties may be time-consuming and complex. This Agreement will confirm that
while there may be many matters that the parties hope to discuss, no agreement shall be
enforceable unless in writing and duly authorized and executed by all parties. Lender’s
forbearance shall be governed solely by the terms of this Agreement. To avoid confusion or
misunderstanding, the parties agree that this Agreement and the Loan Documents may be
amended only in writing.

10. Applicable Law, Jurisdiction and Venue. The Loan Documents shall be
construed in accordance with and govemed by the laws of the Commonwealth of Virginia and
shall bind the Justice Entities and Lender. Each of the Justice Entities hereby irrevocably agree
that any legal action or proceeding arising out of or relating to this Agreement or any of the
Loans or Loan Documents shall be instituted exclusively in either the Circuit Court of the City of
Martinsville, Virginia or the United States District Court for the Western District of Virginia,
assuming such latter court has jurisdiction. Each of the Justice Entities hereby consents to the
jurisdiction of such courts and waives any objection relating to the basis for personal or in rem
jurisdiction or to venue which the Justice Entities may now or hereafter have in any such legal
action or proceedings.

11. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY
APPLICABLE LAW, EACH OF THE JUSTICE ENTITIES HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING UNDER OR
OUT OF THIS AGREEMENT, THE LOANS, THE LOAN DOCUMENTS OR OUT OF
THE CONDUCT OF THE RELATIONSHIP AMONG THE JUSTICE ENTITIES, OR
ANY OF THEM AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THIS AGREEMENT. FURTHER, EACH OF THE
JUSTICE ENTITIES HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF LENDER, NOR LENDER’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT SEEK TO ENFORCE
THIS WAIVER OF THE RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION. NO REPRESENTATIVE OR AGENT OF LENDER OR LENDER’S
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 122 of 173 PagelD #: 430

COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS
PROVISION.

12. Joint and Several Liability. Each and every obligation of any of the Justice
Entities contained in this Agreement shall be the joint and several obligations of each of the
Justice Entities,

13, Events of Default: Remedies,

(a) Events of Default. Each of the following shall constitute an Event of
Default hereunder and under each of the Loan Documents: (i) the failure of any of the Justice
Entities to perform or observe any monetary covenant or agreement contained herein or in any of
the Loan Documents, as amended hereby; (ii) the failure of any of the Justice Entities to perform
or observe any covenant or agreement contained herein or in any of the Loan Documents, as
amended hereby, relating to insurance coverage on any of the property that comprises the
Collateral; (iii) the failure of any of the Justice Entities to perform or observe any covenant or
agreement contained herein or in any of the other Loan Documents, as amended hereby; (iv)
discovery by Lender that any representation or warranty made by any of the Justice Entities
herein or in any report delivered by any of the Justice Entities to Lender was materially untrue,
incorrect, misleading or is breached in any material respect; (v) if any of the Justice Entities does
not permit Lender or its agents to inspect any of the property that comprises the Collateral or the
business records of any of the Justice Entities, as applicable, with respect thereto during regular
business hours with at least two business days’ notice: (vi) any lien, claim or charge, including,
without limitation, any abstract of judgment, is filed against or with respect to any of the
Collateral, whether or not naming any of the Justice Entities as a defendant; (vii) Lender receives
notice of any gamishment against any deposit or other account maintained by any of the Justice
Entities at Lender or any other financial institution, or Lender receives notice of any tax lien or
other lien in favor of any governmental authority or other creditor that has been assessed or filed
against any of the Justice Entities or any of their respective properties or assets; or (viii) there is
filed by or against any of the Justice Entities a petition in bankruptcy or a petition for the
appointment of a receiver or trustee for any property or assets of the Justice Entities, or if any of
the Justice Entities files a petition for Teorganization under any of the provisions of the Federal
Bankruptcy Code or of any similar federal or state law, or if any of the Justice Entities makes a
general assignment for the benefit of creditors, or makes any insolvency assignment, or is
adjudged insolvent by any court of competent jurisdiction, or the Justice Entities takes any action
in furtherance of the foregoing,

(b) Remedies. Upon the occurrence of any Event of Default hereunder, in
addition to any other remedy provided herein or in the Loan Documents, (i) the Forbearance
Period shall immediately terminate and the Defaulted Loans shall be immediately due and
payable in full; (ii) Lender, at its option and without notice to any of the Justice Entities, may
exercise all rights and remedies available to it hereunder and/or under all of the Loan
Documents, under applicable law or otherwise against any or all of the Justice Entities and/or
any Collateral, including, but not limited to, electing to instruct the trustees under the applicable
deeds of trust to sell the Collateral by foreclosure, confessing judgment jointly and severally
against any applicable Justice Entity and (iv) interest shall accrue on the outstanding balance of
the indebtedness evidenced by the Loan Documents at the fixed annual rate of interest of
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 123 of 173 PagelD #: 431

eighteen percent (18%) until the indebtedness evidenced by the Loan Documents is paid in full.

(c) Costs and Expenses. The Justice Entities shall pay or reimburse Lender
for, as may be applicable, upon demand, all costs and expenses incurred by Lender in collecting
the Loans, with or without litigation, or in preserving, perfecting, protecting, or disposing of any
of the Collateral or the obligations evidenced by any of the Loan Documents, including, but not
limited to, reasonable attorneys’ fees and costs.

14. Notices. Any notice required or permitted by or in connection with this
Agreement or any of the other Loan Documents shall be in writing and shall be made by hand
delivery, by Federal Express, UPS, or other similar overnight delivery service, or by certified
mail, return receipt requested, postage prepaid, addressed to Lender or the Justice Entities at the
appropriate address set forth below or to such other address as may be hereafter specified by
written notice by Lender or the Justice Entities, and notice shall be considered given as of the
date of hand delivery, delivery to Federal Express, UPS, or other similar overnight delivery
service, or two business days after the date of mailing, independent of the date of mail delivery
or whether delivery is in fact made, as the case may be:

If to Lender: Carter Bank & Trust
Attn: Phyllis Q. Karavatakis, President and Chief
Banking Officer
1300 Kings Mountain Road
Martinsville, VA 24112

With a copy to: Jonathan L. Hauser, Esq.
Troutman Sanders LLP
222 Central Park Avenue
Suite 2000
Virginia Beach, VA 23462

If to Justice Entities:
With a copy to:

15, Miscellaneous Provisions. The Loan Documents are hereby amended to reflect
the terms of this Agreement. Any election, determination, selection, or acceptance by Lender
contemplated under this Agreement and/or any document contemplated hereby (individually, a
“Modification Document” and collectively, the “Modification Documents”) may be made in
Lender’s sole and absolute discretion. This Agreement and all Modification Documents shall be
deemed to be Loan Documents. Any reference to the maturity of any Loan shall mean its
maturity, whether its stated maturity, by acceleration or otherwise. If any deadline in any Loan
Document falls on a weekend or a holiday, the deadline shall be extended to the next business
day. All payments due under any Loan Document shall be paid to Lender in immediately
available funds. Each of the Justice Entities jointly and severally agrees to defend, indemnify,
and hold Lender harmless from and against all claims, loss, liability, damage, and expense,
including attorneys’ fees and costs as provided herein, suffered or incurred by Lender, directly or

10
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 124 of 173 PagelD #: 432

indirectly, by reason of, or which results, arises out of ot is based upon the failure of any of the
Justice Entities to comply with any of the covenants made herein or in any of the Loan
Documents or from a breach of any representation or warranty made herein or therein, or in
connection with any of the property that comprises the Collateral or any action taken by Lender
pursuant to the terms of this Agreement or any of the Loan Documents (except actions by
Lender determined by a court of competent jurisdiction to be willful or grossly negligent). In
any Modification Document, “so long as no Event of Default exists” shall mean “so long as no
Event of Default exists hereunder and no event has occurred which, with the giving of notice or
the lapse of time, or both, would constitute such a default,” Any amount added to the balance
due on a Loan pursuant to the terms of a Modification Document or of any of the other Loan
Documents shall accrue interest at the default rate set forth in such Loan Document, or, if no
default rate is set forth therein, at the fixed annual rate of eighteen percent (18%), be secured by
all the collateral then pledged to secure such Loan, and be due and payable in full on the earlier
to occur of ten days after Lender’s written demand therefor or upon the maturity of such Loan.
TIME IS OF THE ESSENCE with respect to the performance by Justice Entities of their
obligations arising under the Modification Documents and under the other Loan Documents. No
failure by Lender to exercise and no delay in exercising any right arising under any Modification
Document or under the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise thereof or the exercise of
any other right. The rights of Lender under the Modification Documents and under the other
Loan Documents shall be in addition to all other rights provided by applicable law. This
Agreement and the Modification Documents (unless such Modification Documents expressly
state that they shall be governed by the law of another commonwealth or state) shall be governed
by and construed in accordance with the internal laws of the Commonwealth of Virginia without
regard to the conflicts of law principles. The relationship between Lender, on the one hand, and
the Justice Entities, on the other hand, is and shall at all times remain solely that of lender and
borrower. In the event any payments made under the Modification Documents or under the other
Loan Documents must be returned by Lender pursuant to bankruptcy or other creditors’ rights
laws, the amounts so returned shall again be added to the applicable Loan. THE JUSTICE
ENTITIES (A) ACKNOWLEDGE THAT, PRIOR TO THE EXECUTION OF THE
MODIFICATION DOCUMENTS, THEY SOUGHT AND RECEIVED THE ADVICE OF
QUALIFIED COUNSEL ON THE RAMIFICATIONS AND EFFECT THEREOF (OR HAD
THE OPPORTUNITY AND WAS ENCOURAGED BY LENDER TO DO SQ), (B) WAIVE
ALL KNOWN OR UNKNOWN DEFENSES OR RIGHTS OF SET-OFF TO PAYMENT OF
THE LOANS EXISTING AS OF THE EXECUTION AND (C) HEREBY RE-
ACKNOWLEDGE, RE-CONFIRM AND RE-AFFIRM THEIR AGREEMENTS AS IF MADE
AS OF THE EXECUTION DATE AS SET FORTH IN THAT CERTAIN RELEASE AND
REAFFIRMATION AGREEMENT DATED MAY 22, 2017, COPY OF WHICH Is
ATTACHED HERETO AND INCORPORATED HEREIN AS IF FULLY SET FORTH.
Paragraph headings in this Agreement are for convenience of reference only and shall in no way
affect the interpretation thereof. A determination that any provision of any Modification
Document or any other Loan Document is unenforceable shall not affect the enforceability of
any other specific provision thereof or of the applicable Modification Document or Loan
Document generally. This Agreement and the Modification Documents shall be binding upon
and inure to the benefit of Lender, the Justice Entities, and their respective successors and
assigns, heirs, and personal representatives, as may be applicable; provided, however, that

11
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 125 of 173 PagelD #: 433

Justice Entities may not assign any of their Tights or delegate any of their duties hereunder or
thereunder. The Justice Entities agree to execute and deliver, and to pay all costs, fees and other
expenses associated with, such additional documents and instruments as Lender may request to
implement the provisions of this Agreement, the Modification Documents and/or the other Loan
Documents or to correct any errors or omissions with respect to this Agreement, the
Modification Documents, any of the Loan Documents or any of the documents relating hereto or
thereto. The Justice Entities hereby covenant and agree to cooperate fully with Lender in
response to any reasonable request by Lender for action that furthers the purposes and intent of
this Agreement and/or in connection with any title issue relating to any of the collateral pledged
to secure cither or both of the Loan. EACH OF THE PARTIES HERETO HAS REVISED, OR
REQUESTED REVISIONS TO, THIS AGREEMENT, AND THE USUAL RULE OF
CONSTRUCTION THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL BE INAPPLICABLE IN THE CONSTRUCTION AND
INTERPRETATION OF THIS AGREEMENT. To facilitate execution, this Agreement and all
Modification Documents may be executed in counterparts as may be required. Each set of
counterparts of this Agreement or any Modification Document shall collectively constitute a
single agreement, as applicable. The Justice Entities covenant and agree that they will not
hereafter assert that an oral modification hereto has been effectuated. In the event of a conflict
between this Agreement and any of the Modification Documents or the Loan Documents, the
terms of this Agreement shall control.

[Remainder of Page Intentionally Left Blank]

12
Soko ee es

fee we we om

Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 126 of 173 PagelD #: 434

IN WITNESS WHEREOF, Lender and the Justice Entities have caused this
Forbearance Agreement to be executed under seal by their respective duly authorized
representatives as of the day and the year first written abo .

LENDER: Carter Bank & Trust
L,
SEAL)
Phyllis Q. Karvatakis
Its President
COMMONWEALTH OF VIRGINIA

eatin HENRY to-wit:

The foregoing Forbearance Agreement was executed and acknowledged before me this
30__ day of January 2018, by Phyllis Q, Karavatakis, in her capacity as President of Carter
Bank & Trust, who  X is personally known to me or has produced
a8 identification.

 

 

 

Janet S. Harrell
Jal ae 5 Notary Public "oye
ommonwealth of Virginia
My coefenission expines; M@Y 31, 2019 Reg # 206191

Notary Registration No: 206191 My Commission Expires 222642) Jo/7.

  

 

 

13

 

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 127 of 173 PagelD #: 435

JUSTICE ENTITIES:
Greenbrier Hotel Corporation

By: (SEAL)
Name: L, Justite
Title: President

#) . '
I, aun f Lone : a Notary Public of i
] 7 ~~ the /Coun
amy that tilce who Is President of Groeabuier Hotel ase St
veins Cotpration, personally appeared before me this day and acknowledged the dus
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this "Say of January 2018.

   

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 128 of 173 PagelD #: 436

 

State of Mh fz__)
City/County of _Graahyids_)

 

___ (SEAL)

My Comm Expires Feb 16, 2023
a nica NENT 8 aE Notary Public
My Comunission expires:

Notary Registration Number;

   

 

is
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 129 of 173 PagelD #: 437

Greenbrier Golf and Tennis Club Corporation

By: (SEAL)

Name: L, Justice’

Tile:

 Lhaate (lho __, «Notary Pa f the City/County
aforesaid, certify that illean L. Justioa who ia President of Greeabrice Gif ant hens on

Corporation, a West Virginia limited lisbility company, personally appeared before me dt
end wledged the due execution of this Agreement om bchalf of the corporstion me ta

mgmp or seal, this 30” “fay of January 2018,

   

 

 

 

Notary Public
Ags
Greenbrier Medical Institute, LLC
By:
Name: L, Justice” penile

Title:

& Notary Public of the City/County and State

President of Greenbrier Medical Instivate, LLG «

personally appeared before me this day and
Agreement on behalf o the limited liability company.

Witness my hand and official stamp or seal, this

enn Gace
meee Weel Virginia
fy Comm. Exgieos Feb 16, 7025
“ ven earns Mountain Ra

WV 2565

 

  

e
f
:
+

q
Pinte mt we escstne

 

baa
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 130 of 173 PagelD #: 438

My Commission : 1, LORS
Oakhurst Club, LLC

 

L » 4 Notary Public of the Ci
Aforeoaid, certify that Jillean L. Justice who is a Member of Oskdrarst Gb ene wal
ee a limited liability company, personally appeared before me this day and acknowledged
¢ due execution of this Agreement on behalf of the limited liability company.

and official stamp or seel, this ,47 ay of Jannary 2018.

. BAL 4s
5 Stete of Weat Virginle
2 My Comm Expres Feb 16, 2023 i
538 trepies Mounting

  
     

i *2 Su'pree Sp

  

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 131 of 173 PagelD #: 439

   

en
Hii
LY

  

(SEAL)

 

Name: = Shahen WD, Ball
Title: Vice Yresident

‘

State of (hia

) ss,
City/County of Koanabs” )

»

I Leshe. fom Wells , 4 Notary Public of the City/County and State

aforesaid, certify that sie phen UW, fall who is of The Greenbrier
Sporting Club, Inc. a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

 

 

Witness my hand and official stamp or seal, this day of January 2018.
Fala. Chinn Ly Ooa>
J Notary Public

My Commission expires: 4- 3/-202/
Notary Registration Number:_ 750729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration Na, 7550728
My Cominlasian Expiras May 34, 20,2[

 

 

 

18

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 132 of 173 PagelD #: 440

 

State of WIA )
88.
vomnel pte algae @ Notary Public of the City/County and State

certify that Jillean L. Justice who is President Greenbrier Sporting
Development Company, Inc., a Delaware limited liability compen personally aprenred before
Agreement on behalf of the corporation.

    
  

ig

 
Case 5:21-cv-00320 Document 49-5

State of Vive Int ; )
City/County of Roarab.”

1, Leste Anus Wetls

aforesaid, certify that James C. Justice, III
Delaware corporation, personally appeared

Filed 07/14/21 Page 133 of 173 PagelD #: 441

   

Southern Coal Corporation

““
B _ (SEAL)
Ne nds. a

, a Notary Public of the City/County and State
who is President of Southern Coal Corporation, a
before me this day and acknowledged the due

execution of this Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this z74 day of January 2018.

My Commission expires:_ 4 -~3/-202!
Notary Registration Number:_/751.22729

LESLIE ANN WELLS
NGTARY PUBLIC

Commonwealth of Virginia
Registration No. 7860729

 

 

 

 

 

My Commission Expires May 31, 202!
State of Vi yorrnia )

) ss.
City/County of Koa wove)

L Leshe Bonn Wells

aforesaid, certify that James C. Justice,

Kotiz Dx Libttto

Notary Public

A&G Coal Corporation
Sey tao

Title: President

 

» 4 Notary Public of the City/County and State

III who is President of A&G Coal Corporation, a

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

tH
Witness my hand and official stamp or seal, this AT= day of January 2018.

My Commission expires: 4-3/-202/
Notary Registration Number: 2.

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202.4

 

 

 

Puls BP in Lilebhs

Notary Public

20
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 134 of 173 PagelD #: 442

 

Bardo Mining, LLC
By: Ben vc. (SEAL)
N C. JustieeiT
Title: President

State of lyqiny

R, ) ss.
City/County of Mears bo” ___)
L fteatie Aww hells , a Notary Public of the City/County and State

aforesaid, certify that James C. Justice, III who is President of Bardo Mining, LLC, a Kentucky
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or $7) 27 day of January 2018.

(Vale. Duin Le bo to)

Notary Public

My Commission expires:_ 5 -3/-2 2/
Notary Registration Number:_ “757. /) 72.9

LESLIEANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
j My Commission Expires May 31, 20:24

Ny cS

 

i
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 135 of 173 PagelD #: 443

 

Liggett Mining, LLC
_——

wp ocean oan

Namie? James C. Justice=i—

Title: President

State of Vi VG Inia )
. ) ss.
City/County of _fAvos ahs)

1 feshe Awa feble a Notary Public of the City/Co

* - + unty and Stat
aforesaid, certify that James C. Justice, III who is President of Liggett Minic, oe Kentucky
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or a day of January 2018.
ra f .
4.
éf

Ui, Br Le bbc

Notary Public

My Commission expires; 5 ~3/-202/
Notary Registration Number: “752072 9

 

PLESLIEANN WELLS
| NOTARY PUBLIC ;
: Commonwealth of Virginia
Registration No. 7560729 ,
| My Commission Expires May 31,202/ |

 

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 136 of 173 PagelD #: 444

Sequoia Energy, LLC

By: on Shook ( SEAL)
nf Pee C. Justice’ ii

Title: President

 

 

*
a

State of Vy
SS.
City/County of KOouals _)
1 Leste Bow fells , 8 Notary Public of the City/County and State

 

aforesaid, certify that James C. Justice, It who is President of Sequoia Energy, LLC, a Kentucky
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, thi 2TH aay of January 2018.

Notary Public

My Commission expires: 5-3/-202/
Notary Registration Number:_ “757, 0729

Er ey.

NOTARY PUBLI
Cc
i Ommonwealth of Virginia j
2

Registration
My Commission No. 7560729

Expires May 37, 29 2/ i
eee

23
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 137 of 173 PagelD #: 445

    

 

Infinity Energy, LLC
By: (SEAL)
N es C, Justicgyiit-

: President

17° * «
State of : eT

, - ss,
City/County of Seana Ve*

L, Lest te Aww b/ells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Infinity Energy, LLC, a Kentucky
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 2 Pt say of January 2018.

a re be tod

Notary Public
My Commission expires: 3-35, 202}
Notary Registration Number: 0725

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Gommission Expires May 31, 20.2/

 

 

 

 

24
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 138 of 173 PagelD #: 446

Cane-Patch Mining Company, Inc.

By: Zn... Ks (SEAL)

Nawiérclames C. Justices

Title: President

State of V f ae \ Nia. )
) ss.
City/County of_Keoxols” _)

I, Leshe. Aorw Wells » & Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Cane-Patch Mining Company,
Inc., a Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation,

Witness my hand and official stamp or seal, y zee day of January 2018.

: Notary Public

My Commission expires: O- “3/-202)

Notary Registration Number:_/50D°7.29

 

NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729 j
My Commission Expires May 31, 20z/ |

LESLIEANN WELLS |

yRean son

 

25

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 139 of 173 PagelD #: 447

Meg-Lynn Land Company, Inc.

 

 

Title: President

State of Mivginig _)
ss,
City/County of oa, ov.)

L Lesii e Awa lasetls _; a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Meg-Lynn Land Company, Inc., a
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZF Biay of January 2018.
f .) a. hr Lilet.
Notary Public

My Commission expires: 5-31-2602
Notary Registration Number:_“75% 092 9

 

‘

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 37, 202

26
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 140 of 173 PagelD #: 448

Premium Coal Company, Inc,

Title: President

State of [vain
) SS,
City/County of eax a We)

1, Leslie Awa (ells, a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IT who is President of Premium Coal Company, Inc., a
Tennessee corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or p27 day of January 2018.

    
 

My Commission expires: S-31- 202]
Notary Registration Number: “75 40729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth af Virginia
Registration No. 7560729
My Commission Expires May 31, 20.2]

 

 

 

27
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 141 of 173 PagelD #: 449

Baden Reclamation Company

¥: ae = (SEAL)

 

 

B
Nagher’ James C, Justicodia—
Title: President
State of = inig
8s.
City/County of Hoarobe )

1 Leshc Awn hjetls , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II who is President of Baden Reclamation Company, a
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this27 day of January 2018.

L_
} Notary Public

My Commission expires:_ 5-3/-292/
Notary Registration Number: 750729

 

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
|! My Commission Expires May 31,20 2/

| LESLIE ANN WELLS

oo

 

28
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 142 of 173 PagelD #: 450

Nine Mile Mining, Inc.

By (Gacm—GZnF soy,
N James C. Justice
Title: President

State of
City/County of

 

1 Leshe Aala wells a Not

L, ; ary Public of the City/County and Sta:
aforesaid, certify that ames C. Justice, Ill who is President of Nine Mile Miving im a Virginia
corporation, personally appeared before me this day and acknowledged th meouti i
Agreement on behalf of the corporation. ° = dhe exeontian of i

Witness my hand and official stamp or yr day of January 2018.
AMS
—~f

Notary Public

My Commission expires: 0-3 / ~Z2021
Notary Registration Number:_“7 SJ, 072.7

[ LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
i My Commission Expires May 37, 20

 

 

29
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 143 of 173 PagelD #: 451

 

 

Bellwood Corporation
or foaananetbonnk (SE ‘AL)
N es C, Justiggs HI
Title: President

State of Vivginta

) 8s,
City/County of
L Lehe fata Weits , 4 Notary Public of the City/County and State

aforesaid, certify that James C. Justice, III who is President of Bellwood Corporation, a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 27 day of January 2018,

Notary Public

My Commission expires: ©- 3/-2y2)
Notary Registration Number: _ ‘7 540724

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20,2.

 

 

 

30

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 144 of 173 PagelD #: 452

Bluestone Energy Sales Corporation

By: ons (SEAL)
HY—

Ni C. Justice,
Title: President

State of LA
) ss.
City/County of

I, Leste Aan Wells __, a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Bluestone Energy Sales
Corporation, a Virginia corporation, personally appeared before me this day and acknowledged
the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this zr day of January 2018.
Notary Public

My Commission expires: 5-3 (- 23}
Notary Registration Number:_ “752072

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
i__ My Commission Expires May 31, 202.

a oe,

 

31

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 145 of 173 PagelD #: 453

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC

amg tenes . Justice JS
Title: Presidént

 

. a

State of n .

) ss.
City/County of Koos ole )

I, 1] éslic. Aww Wests , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Justice Coal of Alabama, LLC, an
Alabama limited liability company, formerly known as Alabama Carbon, LLC, an Alabama
limited liability company, personally appeared before me this nc ind acknowledged the due
execution of this Agreement on behalf of the limited liability compan:

Witness my hand and official stamp or 2: 27% day of) January 2018.

Notary Public

My Commission expires: 3-3/-202/
Notary Registration Number: 75 6729

 

 

| LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 34, 20 Zt

 

32
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 146 of 173 PagelD #: 454

Virginia Fuel Corporation

By: ZZ
Namé>ames C. Justice Sia —
Title: President
State of Mivginia
8S,
City/County of ‘Reaxar)
L | alte hos Ieits » 4 Notary Public of the City/County and State
aforesaid, certify that James C. Justice, II who is President of Virginia Fuel Corporation, a

Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 21 ‘th day of January 2018.
7 Notary Public

My Commission expires: 5 -3/-202/
Notary Registration Number; “7SZ,0729

 

LESLIE ANN WELLS ‘
NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31,202

 

 

 

33
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 147 of 173 PagelD #: 455

Justice Low Seam Mining Ine.

2y( Poop RE (SEAL)

Naste?Sames C. Justice th —
Title: President

State of Vig ina. )
; ) ss.
City/County of ‘Koonols +)

1 Leshe Aw Wels a Notary Public

i LES ; of the City/Co
aforesaid, certify that James C. Justice, II who is President of Justice Low Seam Mining hen
West Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 27 day of January 2018.
Notary Public

My Commission expires: S-3!- 262!
Notary Registration Number:_754 072.9

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.2! {

 

 

34
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 148 of 173 PagelD #: 456

Kentucky Fuel Corporation

2p Loren 00
Ni ames C. Justice JH.

Title: President

 

State of ] rGinia )
mR ~~ Jas.
City/County of Reaa ob : )

L Léshe. fos ns Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Kentucky Fuel Corporation, a
Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 21> day of January 2018.

Notary Public

My Commission expires; 4-3{-262)
Notary Registration Number:_7$4,.0729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202

 

 

33
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 149 of 173 PagelD #: 457

Bluestone Resources Inc.

a om CEPORE rons
Nafhe: James C. Justis Ti
Title: President

State of Nivginia 5
) ss.
City/County of oasole _)

1 Lestie Bove Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Bluestone Resources Inc., a
Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, i 29% say of January 2018.
Tih, Qn be beto)
* Notary Public

My Commission expires: 9-3/-202{
Notary Registration Number: 75200729

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonweaith of Virginia

Registration No. 7560729 |
My Commission Expires May 31, 204)

 

36
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 150 of 173 PagelD #: 458

National Resources Inc,

 

 

State of _ Viva n a. )
ss,
City/County of } a amu ak )

I, les tte. Awn Jens ; @ Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of National Resources Inc., a West

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 27" day of January 2018.
(_balee brn Li letd..
‘ Notary Public

My Commission expires; 5-3 /- 2021
Notary Registration Number:_ 75,0729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 75860729
My Commission Expires May 31, 20.21

 

 

 

37
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 151 of 173 PagelD #: 459

Tams Management, Ine,

By: i #* : 7 (SEAL)
Name* James C. Justice, Z-
Title: President

* »

State of nu
) ss.
City/County of Kpanolls_)
L Leshie Aawey Wetts , 2 Notary Public of the City/County and State

 

aforesaid, certify that James C. Justice, I who is President of Tams Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official Stamp or seal, this 2y* day of January 2018.
ZY. Ann beats
Notary Public

My Commission expires: 5-3)-2021
Notary Registration Number:_’757,6 729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
j___My Commission Expires May 31, 20 2/

 

38
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 152 of 173 PagelD #: 460

Justice Farms of North Carolina, LLC

 

 

Title: President

State of = \4 ve 1 n (a )
. ) ss.
City/County of ‘Kaca al. _)

I Leslie Aww itis a Notary Public of the Ci

5 Oe : ; e City/Coun d Stat
aforesaid, certify that James C. Justice, Ill who is President of Justice Farms of Nowth Caroling
LLC, a Virginia limited liability company, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or Be 27 aay of January 2018.
A yas. Chix Lelut

Notary Public

My Commission expires: 5- 3/-262]
Notary Registration Number:_/752,4729

 

LESLIE ANN WELLS
NOTARY PUBLIC |

Commonwealth of Virginia
Registration No. 7560729 5
| My Commission Explres May 31, 202]

39
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 153 of 173 PagelD #: 461

James C. Justice Companies, Inc.

By: 6 % “_ (SEAL)
Namé>dames C. Justi¢g
Title: President

“  e
t

State of

City/County of cdual? * )

~

I, | ealie fray hleits : a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IM who is President of James C. Justice Companies, Inc.,
a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Zh day of January 2018.

 
   

Notary Public

My Commission expires:_ 5 - 3 /- 202]
Notary Registration Number:_’752, 072.9

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registratian No. 7560729
My Commission Expires May 31,202/

 

 

 

 

40
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 154 of 173 PagelD #: 462

 

Twin Fir Estates, LLC
By: Chm ciE (SEAL)
Nante?Jamés C. Justidegiit—

Title: President

State of Vj WG mia )
) ss.
City/County of “Ronn nl,

I Lesl re, aw hie tls , 8 Notary Public of the City/County and State
aforesaid, certify that James C, Justice, III who is President of Twin Fir Estates, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this ZF day of January 2018.
Notary Public

My Commission expires:_ 5-3 /-22!
Notary Registration Number:_7 5700729

 

: LESLIE ANN WELLS i
| NOTARY PUBLIC j
Commonwealth of Virginia j
|

Registration No. 7560729
My Commission Expires May 31, 202

4]
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 155 of 173 PagelD #: 463

Wilcox Industries, Inc.

 

State of Vivainia
Ss.
City/County of I4an nay, _)

I, Leslie. Ava ales (3 , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Wilcox Industries, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation,

Witness my hand and official stamp or seal, this ZTE day of January 2018.

  

My Commission expires: S- 3/-202/
Notary Registration Number:__ “75% 072.9

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No, 7560729
My Commission Expiras May 31, 20 2{

 

 

 

42
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 156 of 173 PagelD #: 464

 

Triple J, LLC

=
By: bu (SEAL)

Naepmcies C. Justo

Title: President

State of V VG inic. )
) ss.
City/County of rancor. *_)

1, Leshe Aww Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Triple J, LLC, a Virginia limited

liability company, personally appeared before me this day and acknowledged the due execution
of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 27 day of January 2018.

Pali Cn libag.2

 

 

 

 

} Notary Public
My Commission expires: 5~-3/-202/
é “CESUE ARN VE foe 2
NOTARY PUBLIC
Commonwealth of Virginia ( 7 DZ ; a

Registration No. 7560729 (SEAL)
My Commission Expires ay 31,202) Martie: James Cc Justiet tH
State of avtes

ss.
City/County of Roano¥s_)
1 Leste Aww Weils , 4 Notary Public of the City/County and State

 

aforesaid, certify that James C. Justice, I personally appeared before me this day and
acknowledged the due execution of this Agreement.

Witness my hand and official stamp or seal, this ZT aay of January 2018.

Notary Public

My Commission expires: 5-3/-202)
Notary Registration Number: 7560 F249

LESLIE ANN WELLS ‘
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2024

 

 

43
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 157 of 173 PagelD #: 465

State of Le Ui ElAla
. 58.
City/County of _Kalyph "
1 tls. Mle. _, a Notary Public of the City/County
] d City/Co and State
aforesaid, fy that James C. Justice, I personally appeared before me this day and

acknowledged the due execution of this Agreement.

 

  
 
 

  
   
 

 

 

 

ge aa > or seal, this 27° day of January 2018
F272 508 A CYNTHIAL WHITE
“VY samen © duties Comparis tne jie Dla
(nse tema a Noy Pa
My Commission expires: 4oy//$ AGA2
Notary Registration Number: /97%3 7 4/2
Name: Cathy L. Justice (SEAL)
State of
. ) 88.
City/County of )
L » a Notary Public of the Ci
aforesaid, certify that Cathy L, Justice ie chat en
the doe of tise . personally appeared before me this day and acknowledged

Witness my hand and official stamp or seal, this day of Jenvary 2018.

 

Notary Public

My Commission expires:
Notary Registration Number;

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 158 of 173 PagelD #: 466

(SEAL)

 

Name: James C. Justice, 1

L 8 Notary Publi ity/County

: . , lic of the City/
aforesaid, cortify that James C. Justice, I muni eeu ae ce
acknowledged the due execution of this Agreement me this dey and

Witness my hand and official stamp or seal, this day of January 2018,

 

Notary Public
My Commission expires:,
Notary Registration Number: /
Name: Justice é :
State of , d

AL City/County
» Lon & Notary Public of the Ci
aforesaid, certify that L, Justi i ee
eee ort. Se personally appeared before me this day and acknowledged
Witness my hand and official stamp or seal, thia 70” dey of January 2018,

  
     
 
  

Py

hs rate
Sz

Notary Pub

 
 

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 159 of 173 PagelD #: 467

Chesapeake and Ohio Traveler, Inc.

   
 

Witness my band
MOLAR Pme |

45
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 160 of 173 PagelD #: 468

The Greenbrier Resort and Club
Company Management

(SEAL)

 

 

 

LAS Adit & Notary Public of the City/Coum:
sues, O&tfy that Tiles Tunica who is President of The Gromer hens als
Managem pany, a Virginia corporation, personal appeared before i
acknowledged the dus execution of this Agreement on behalf or ame

Witness my hand end official stamp or seal, this

    

  

My Commission 2 ~
Notary Registration Nuniber; ay 1b 4023

46
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 161 of 173 PagelD #: 469

By: (SEAL)

 

47

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 162 of 173 PagelD #: 470

 

 

Old White Club Corporation
(SEAL)
State of Ve Legit zz)
City/Connty o: oe
L a Notary Public of the City/County and State

aforesaid, certify that Jillean L. Justice who is President of Old Whi
5. te Club Corporation,
= corporation, personally appeared before me this day and acknowledged the an
ccation of this Agreement on behalf of the corporation. °

 

48

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 163 of 173 PagelD #: 471

The Old White Development Company

(SEAL)

   

a Notary Public of the City/County and State
eas L. ustice who is President of The Old White Developm
Company, @ West Virginie corporation, personally appeared befbre me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

_ Witness my hand and official stamp of seal, this 307”“day of 2018,

 

 

Public

Southeast Cotton, Inc,
By: SEAL
Name: James C. Justice, I ( :
Title: President

State of

) 88.
City/County ofl)
L , & Notary Public of the City/County and State

 

aforesaid, cestify that James C. Justice, Ill who is President of Southeast Cotton, Inc,
. 3 , : a 4 @ —
execution of this Agreement on behalf of the corporation. “

Witness my hand and official stamp or seal, this day of January 2018,

 

 

Notary Public

My Commission expires:
Notary Registration Number:

49
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 164 of 173 PagelD #: 472

The Old White Development Company

Ze — 0
Noa@rt—tLillean L. Justice

Title: President

 

State of _—i*?
) ss.
City/County of )

I, » a Notary Public of the City/County and State
aforesaid, certify that Jillean L. Justice who is President of The Old White Development
Company, a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this day of January 2018,

 

 

 

Notary Public

My Commission expires:
Notary Registration Number:

Southeast Cotton, Ine.

<7 an |
on "s = i - L>

By: 4 fee mac as” Je oo (SEAL)

Nahe: James C. Justigbpiii-

Title: President
State of att

SS.

~
City/County of Reaapk.

 

L leslie: Aan Wels » a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Southeast Cotton, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Ze day of January 2018.

ba Les. Chm LiL ebts)

 

 

Notary Public
My Commission expires:_ 5-3{-202| LESLIE
Notary Registration Number:_'75%6729 NOTARY PUBLIC .

Commonweaith of Virginia
Registration No, 7560729 ;
My Commission Expires May 37, 20 2) }

 

 

49
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 165 of 173 PagelD #: 473

American Turf Grass Corporation

 

 

State of _Vivainia__
) ss.
City/County of Ream abe”)

1, Lest. Aww Wels , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of American Turf Grass Corporation,
a Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this ZF “day of January 2018.

v

Notary Public

My Commission expires: 5-3/-202/
Notary Registration Number: 757%072.9

 

 

LESLIE ANN WELLS |
NOTARY PUBLIC
Commoanweaith of Virginia |

Registration No. 7560729
My Commission Expires May 31, 202)

 

50

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 166 of 173 PagelD #: 474

Rapidan, LLC

nf foeoe ef (SEAL)
~~James C. Justi¢&>HT

Title: President

 

State of Vveinia
R 4 ) Ss.

City/County of panov, )
i, Leste Aww Weils , & Notary Public of the City/County and State
aforesaid, certify that James C. Justice, III who is President of Rapidan, LLC, a West Virginia

limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 24 tf day of January 2018.

Mili (Dw dehitss

Notary Public

My Commission expires:_5- 3/-2p2{
Notary Registration Number:_ 757.0729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
| My Commission Expires May 31, 202/

 

31

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 167 of 173 PagelD #: 475

Blue Ridge Farm Center, Inc,

 

 

s

Stteof = -_Vieinio._)
) ss.
City/County of ‘Keanots_)

L leshe Aww bfetls , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, I who is President of Blue Ridge Farm Center, Inc., a

Virginia corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 24 Seay of January 2018.

} Notary Public

My Commission expires; 5-3/-202{
Notary Registration Number. 754672.9

 

LESLIE ANN WELLS |
NOTARY PUBLIC

Commonwealth of Virginia |
Registration No. 7560729 |

 

My Commission Expires May 31, 202 /

52

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 168 of 173 PagelD #: 476

 

Justice Family Farms, LLC

> —7
By: Ze (SEAL)
NaineJames C, Justieé IL,

Title: President

State of Maina)
“ ) ss.

City/County of

l Leslie. Pavan Lie Als , 8 Notary Public of the City/County and State
aforesaid, certify that Justice Family Farms, LLC who is President of Justice Family Farms,
LLC, a West Virginia limited liability company, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the limited liability company,

Witness my hand and official stamp or seal, this 29t5 day of January 2018.

*

Notary Public

My Commission expires:_ 5 -3/-202/
Notary Registration Number:_7SL 0729

LESLIE ANN WELL§

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Gammission Expires May 31, 202 /

 

 

53

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 169 of 173 PagelD #: 477

Greenthorn LLC

By: (Sorowandy Boe e (SEAL)
Namé>Yanies C. Justices

Title: President

State of Viva ina, ___)
) ss.

City/County of ‘Keanals )

L _Leshe Ana Wells , a Notary Public of the City/County and State
aforesaid, certify that James C. Justice, IM who is President of Greenthorn LLC, a Kentucky
limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company,

Witness my hand and official stamp or seal, this Z7™ day of J anuary 2018.

Z bi ne Oy ta.)
at ame

Notary Public

My Commission expires: 5-3/-202/
Notary Registration Number: ‘7540729

 

LESLIE ANN WELLS ~T
NOTARY PUBLIC ]

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20. 2/

54

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 170 of 173 PagelD #: 478

Black River Coal, LLC

By:

Nathe® Jathes C. Justi =

Title: President

State of Miainia,
) ss.
City/County of Koosoks )

I, Leste. Aww bletls , @ Notary Public of the City/County and State
aforesaid, certify that James C. Justice, UI who is President of Black River Coal, LLC, a
Delaware limited liability company, personally appeared before me this day and acknowledged
the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 79 4 day of January 2018.

 

 

 

Notary Public
My Commission expires: 5-3/-2024
Notary Registration Number:_ 7540729 i
we tary gh 1960729 i LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Gistration No,
{My Commission Expiron Man 7 202

 

35
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 171 of 173 PagelD #: 479

 

66-2-LT

Uno? 4Nd4!9 AyuNeD jjamoqayw

J2 38 “DU ‘BuUIUlW) Weas MO] a2I}sNf “A SMaUVeIA Cjacuy

 

902-D-€T

Uno? UNdID AyUNnGD JUIWOAA,

[2 38 “Ou Adiaug siweUAg “A je Ja YIN Aleg

 

OPL00-AD-LTS

HNO [B49p34 AN JO “A'S

j2 8 “Sul ‘Buju Je Aeg “A |e 39 Ja}saq] a1snog

 

GVTCZT-AS-9T:5

UNO) [E4@pa4 AM JO "C'S

‘J2 8 “"dioD Jeo suoisanig “A je ya AeMpeall “5 HULLS

 

98ZE0-AI-PT:T

UNO [B4apa4 7 JO "C'N

[2 38 “SU] Bua}SAN|g jauDaYy “A JE J faaIs yy

 

O9T8Z-AD-ET-S

MNOD [e1ape4 AM 40 "C'S

Adtauq aaisnf "A Juawidinby Jay sawer

 

 

 

 

 

 

 

 

 

 

 

OTT-3-9T UND yNIWID AjUNOD SuIWOAM “Je yo Adjauz Jweudg 'A je yo pjayyey Aveo
6-D-ST UND YNIWD AyunoD SuUIWOAA Je ya Duyuty de> Aeg “A sadsey 4e>
89TO-ZT "ON LuneD awaidns AM WNoD WNIUID AjyunoD Buiuo0Am "|2 ya Adsauy JJweuAQ “A |e Ja s9YDBI9g POND
LS-D-LT WnoD pWNIWID AjUNOD sulwWoAM "8 Ja Adsdug JJWeUA ‘A ‘|e 1a SABQWEUD JapuUuol
O9f-QW-/T:T WNOD jeJap|ay AN Jo "Q'S UONesOdJOD sajes jeOD WiaYyINos “A EWosly jaays Jessy
6ZET-AD-Z TT UNoD [e4apay AN fo "q's uoeJ0di07 |205 Usayjnos ‘A SU] adl4 UU jeuCneN
STTLO-AD-LT'T WNOD [e4ape4 AN JO "C'S O71 ‘UOneIAY a513snf ‘A ‘ouy ‘AdUeUIY Jessy SUazIID
6S-AI-7T ‘SIG asemejag ‘D'G'S'N "| 198 Sadunosay WB Adiauy /eOdy A ‘|e Ja sales Jeo} UsaUNOS
S6900-1D-ZT UND N39 Ay ‘AluUNOD pAol4 uolye10dio7 jany Ayonquay ‘A DT] ‘Auedwoz [20D WOH 4}9 UL
S@TIO-ID-ST HNOD UND AW ‘AJUNOD uLjUesy}di0} [eOD 9 BY ‘A JoUuIged WUBWUOAUZ pue Adiauy Ayonjuay Jo yyBaMUOWWO?
TZTO0-1D-ZT No yWNdaII9 Ajuno> youy

uoeJOdio5 jang Ayanjuay A ‘je 18 Ay ‘AjUNOD youy

 

SVCOO-AD-ZT:9

UNOD |B4BP24 AW JO “O'3

‘12 18 DT] ‘euyjoued YON Jo suey aaNsSNF A je Ja JaxJey OOIeqo{ UOPUOT Many

 

1L6000-A2-ZT:9

YNOD |elapay Ay JOY

‘JE 8 UOHeIOdIOD Jang Ayonjuay “A je 19 JayxJe) ODDeqO] UOPUOT Man

 

 

 

 

679t-19-ET UND HAI AX ‘Ajunoy ayade4 [2 18 DTT ‘Wioyjuaaly ‘a “A ‘Auedwio> Apues Sig
T9900-1D-TT YNOD UNI UeweHy ‘Je 8 “dio uawdojanag ueyeH “A D7) ‘Auedwo7 jang amiq
£9£00-1D-TT HNOD WNIID Vesey ‘|2 }8 UOeJOdJ09 jeO} aUOYsaNig “A SBUI{]07$ ‘q Sawer
cE&v00-1D-2T WNoD NID UeeH

‘JE 38 UO! e1Od JOD jeoD auOJsanig “A WeYyUeIg |aBYDIVY

 

8TS000-V3-9T0Z

sjeaddy jo yunoD Ayanyuay

uosuaH Ajjig “A ‘Sul ‘Adyaug Ajiuiuy

 

8T000-A9-ST:9

NOD |esapay Ay jo -°q'y

uo!}eJ0d107 sajes Jeo} WaYINOS “A dT} ‘UUaL OY

 

S6EQO-AI-ZTiL

UNOD jeJapay VA JO'C'M

‘J2 38 UONeiOdio> sajesg AZ1auq aUO|sanig ‘A jUueg ajeULIg

 

00-E0ZTOOLTID

UNG? YNUID AqID syoueroy

IT] ‘suey Ajjwey aaysnf ‘A JT] @UeULY OODY

 

 

 

€L8-ZT1D Uno YWNIWD Ai ayoueoy ‘J Ja UOIJEJOGIO} jeOD WaYANOS A ‘|e 38 BUELL LWD
OSZLO0OPT ID YNOD UNIJIID AlID ayouRoy ‘du ‘Salueduo> aansnf “> sales ‘A ssaidxq Hq
YAagINNN 3Sv5 Lunos

JIALS ASWD

 

 

000‘00S$ $G339X3 LSNIVOV GJWIV1D ASYSAOULNOD NI LNNOWY

 

 

 

 

 

8T0Z ‘Of AVANTE 40 SV L33HSQVaudS NOLLVSILN Y3LSVIN 3NOLSANTA GNV JDLLSni

 

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 172 of 173 PagelD #: 480

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

£8T00-1D-7T ND WN! Ajuned yWYIeaIg TE 19 MO|UMOIg “" We ‘A UoeIOdI0> jany Ayonquay
L9Z00-A9-£T:9 NOD Jewapay Ay Jo -G’3 DTI ‘saanosay Jels Inoy ‘A ySN
89000-1D-ST HNO yWNIJ15 AjuNoD youy ‘JE 38 UOHesOdJOD jang Ayonjuay “A “|e 3a JAI) ESHA
6£600-1D-vT HNOD NID AWUNOD ax!d uoeJodso> jang Ayanquay ‘A DT] “0D Bulynsue9 1209 SST
8€600-1D-9T NOD UNI AJUNOD ayIq uoeJodso5 jan Ayanyuay ‘A [2 78 HEH Yay ]ePUa\\
Str0-ID-ZT WNOD WNIUID AjuNOD arid uonetodio> jany Ayonyuay ‘a Yous Ayag
LvT-ID-ZT UNOD UNI AUN} ayIld uonelodio) janyg Ayonuay ‘A Aase? Ayjag pue pes
STE-ID-ET ‘VTE-ID ET ‘9TE-19-ZT UNoD WNIID AjUNOD OU ‘|2 38 UoHeJOd405 Jang Ayanquay ‘A AuedWo> Jamog Ayonquay
9€800-1D-ZT Una yWNIID AyUNoD ayI1¢d {E19 []24ANT Ualfy ‘A UoleJodio; jang Ayanquay,
LT900-A2-7T:Z MNOD [e49pe4 WA 40 ‘Q'9 “12 98 GILT ‘Ald 531 A ‘dio9 je05 wiayjnos
00-88S009T1D UNOD WNIID AyD ayouroy [2 18 [10 SulyAq ‘A ‘Je J “DU| ‘saleuUdWOD aoNsnfe ‘> sawer
6SEZ-9T1D UND YNI!D AUD ayoueoy “2U| ‘saLt|snpuy auojsanig “A uo!}e10d407 adeds 4e|npoyy
OO-PS8TTOSTAD] Wine yD! YsIq fesauay AqID ayouroy Uohes0dJ0D [BO UsaYyyNdS ‘A UOHe10dJ09 aseds Jejnpoy;
EvOT-ZT1D UND 11ND ALD ayouRoYy UONeIOdIOD [20D 5 gy ‘A saliddns wey
OSET-9T1ID NOD WN AyD ayoueoy UO/}EJOCIOD [BOD WaYANOS “A JYdIIqQUIe] URIVaWYy
T9-/T1D UNO? yNII!9 AjuNO?D UOsUayIIG ‘JE. 38 WA ‘AjUNOD UOsUayaIG ‘A “}2 38 UOEIOGIOD jBOD DB
LvT-ZT1D WNOD UNIID AjUNOD asijA ‘IE 38 VA ‘AJUNOD aSIM ‘A ‘|e Jo UOI]e1OdI0D BOD H 9 V
UND PHIsIq jelauayg AyuNOoD asi, J 18 dioD yuauidojanagq ueWey “ADT ‘Inopeoy
08S-9T1D Noy PNIID AjuNED asi, UO!}eJOd1OD [20D 5 7B Y ‘A ‘Du| ‘SadINOSaY UOPUeIg
g-£7S-3-9T HNOD YN! AjUNOD asiAA UOReIOdIOD (209 Dg Y ‘A DU] ‘YIpalD alaaq
9SO0E0ZT1D Unod yNdID AjuUNOD aa] FE 38 WA ‘AqUNOD 397 ‘A UO!}eJOdI05 Jang eIUIBAIA
9ZE-LT1D HNO YNIID AluNoD jjamazel ‘12.19 VA ‘AjunOd jjamazel A ‘je Ja Sulu) Weas MO] aaNsNP
YIGINAN 3sv3 Lunoo JIALS 3SVD
000°00SS NVHL SS31 SI LSNIVOV G3INIV1D ASYSAOULNOD Ni LNNOWY

EELT-I-L NOD WNd4ID AjuNoD eyMeuey

98700-AD-/T: 2
T8OPTO-AD-ZT

HNod jesapay VA JO "aM
UND NID ON ‘AjuNOD axeAA

‘sajuedWOD aa|\snj “D sewer pue Uo!}es0dJ05 jang Ayonjuay “A yUeg [euoeN AUD
IT) ‘euyosed YON Jo swuey aofysn¢ a 37] ‘sagas jelueUly syWID
ITT ‘BuljoseD YON Jo swe aaAsne ‘A “Jul ‘aAeIado03 sayeis UJ@UyNOS

 

68700-ID-ZT

wno? yWNd419 AjunoD UeLeH

{2 J@ Adsauq elonbas *A je ya adIANaS Ug 731

 

L8TZOOLT-3-OT

UND WNIT aw ‘AjuNO? ydIWapasy

[2 38 DTI “eujoueD YON Jo suey aIAsnf ‘A Yue AaTEA UMOIIPPIIN

 

LE7V0-AD-LT:T

Lnod [e4apay V5 JO "GN

JE Ja “dio jeoD usayynos “A 71 ‘dD YOYISaM

 

 

VOTTO-A2-AT°T

 

 

HNO) [e4apeq YO JO “C'N

“Duy ‘sales |2OD puowiung ‘A je Ja do jeoD UaYINES

 

 
Case 5:21-cv-00320 Document 49-5 Filed 07/14/21 Page 173 of 173 PagelD #: 481

 

Uno) G9 VA ‘AjuNOD WeYysUuDpoY

ITI ‘paigappes “A D717 ‘HNL Ayu

 

 

 

 

 

 

 

 

0SS-D-ZT UNOD UNIVID AM ‘AjuNOD Yslajey uol}e10d40> je0D auolsanig ADT] ‘pyyasie4-35
62TT-D-ZT WNOD ynd19 AyunoD eymeuey ‘2u| ‘salJjsnpuyl auo}sanig “A JT] ‘Auedwo> Bul [ld Clusia
9SS-D-ZT HNOD UNI AM “‘AyuNoD yslajey! je Ja “uy ‘Satued WO} e2[1snf "D sewer A ‘3u| ‘AyNDaSg pue sUOHeSHSaAu] dJawesy
4-998-D-ST NOD UND AM ‘AjunoD Usiajey ITI Juawdinby AAeaH UsayANOS “A “Duy ‘SAIIAIAS [aM PRD
6TE-D-ZT UNOD UNIWID AM ‘Ajunop usiayey “DUj ‘BUOSANig jayDay ‘A “DUT ‘je0/80jOays1y pue [e}UaLWUOIAU aasody
CST-3-ST WNOD WNnIWID AM ‘Ajuno? uesoq “JE 38 JT] WOYJUBEI5 “A [2 3s AuedwoD pue] pyeuoga ‘MAM
9§-SOT-D-ST UNOD UND AM ‘AqUNOD Ysajey ‘OD [BOD snuog ajqnoq ‘A Auedwo3 Jaquiny pjayjeo5
€L-D-PT MNO} YUNIID AM ‘AyuNoD Uslajey ugeJOd1oD jany Ayanqjuay A “uf ‘aloo pAory
ELPVO-AD-OTI:S

 

WNO} [e4apad AM Jo °a'sS

j2 38 “uy ‘Adsauq Hweudg ‘A je 1a UEPJOL plAeg

 

86090-A2-9T:Z

HNOD [esapay AM JO G'S

 

 

 

‘18 38 DTT ‘Auedwio> Sujulpy ajseuuld “A [2 Ja UOIeIOdI05 [EOD auojsanig

T-9S2Z88T yne> Alaauey NL ‘AjuNO} xouy D711 [20D JBUONEN “A “CD ‘sul Aljense> poomyoy

689TAD Wnoz yNdII9 AjuNoD ausogiesD ‘JE 38.971 ‘jo jeuoneN ‘A ayd144 uopuelg
S0Z006-9T0Z-AD

HNOD UND Ty ‘AyunoD Yyemojy

‘JE 38 “Bujuyay pue IQ Ayonquay ‘a D7] ‘ewegely Jo [20D aa11snf¢

 

9€0006-9T02-AD-6E

UNO NII TW ‘AjUNO} UOSyZeF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[2 38 ITI ‘ewegely jo jeo> aaisne “A MoLeYy uusnea,
M-ESb-D-ST HN09 YNIID AM ‘AjuNOD Yslajey “Je 38 Auedwiod jeo) pseyoig A ‘du] ‘214328/3 S{JaM AxLOD
WZEDLT HNO} UNs!9 AlunoD jjamoga, [2 38 ‘Ou ‘sajUedWOy aalsny “D Sawer “A OU] ‘AUBCWUO? [203 UO!aWINsaYy
8399T HNod WNII19 Ajuno> jjamogai|} ‘Sulu WEaS MO7 ad!}SNF “A [e Ja *Du] ‘AUedWOD UOISs!wisUes, BIUIBIIA ISAA\ dav
SPTIOST HNOD UNDID AM ‘AyUNOD ueSO7 ‘JE 19 UOHeJOdJ0> fang AyanqUay “a [e 38 SMaID “Y paemoy
LTEO0-19-9T UNoD UND AyuNOD xouy O71 ‘Adsauq Ysuelg ajqnog ‘A je 1857) ‘Ad.Jauq elonbas
2S99-19-9T MNOD UNdID AjuNED aryIq uoesodjoD jany Ayanquay A je 3a Aasez auld
SEZ00-ID-ST. HNOD WN3419 AyUNOD Uoqunag UO!FEIOdIOD jany AyONQUAy “A Je 3d |HqQueD WET
T8T00-ID-/T 1NOD WNIID AjuNOD uyjoseyy [© 38 “uj ‘SaLjsnpu] auojsanig A ‘du| ‘suaaUlsUy Aqsnzas
vrO00-1D-ST HNOD UNI AjUNOD UjodeIA) uoleJodio> Jang Ayonjuay A ‘je Ja snd 1. 8}8)S9 Jeay SuaiAe] puke sueAg
v9CTO-ID-E€T HNOD YNIID AyuNoD arid 271 ‘Auedwios |e05 yaas9 Yda_ag “A dajsy umeus
68200-19-vT NOD WNd1D AjuNOD Uyjoseyy

 

Uo}}e10d109 jany AxINyUay ‘A ‘|e Ja Aajpesg aluuog

 

 
